


ACCOUNT PURCHASE AGREEMENT

By and Between




HII TECHNOLOGIES, INC.,

a Delaware corporation




and




HEARTLAND BANK,

As Administrative Agent




Dated as of August 12, 2014





--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page







ARTICLE I  DEFINITIONS

1

ARTICLE II  SALE; PURCHASE PRICE; BILLING; RESERVE

13

Section 2.1.  Assignment and Sale

13

Section 2.2.  Purchase Price

13

Section 2.3.  Documentation

13

Section 2.4.  Billing

14

Section 2.5.  Reserve

14

Section 2.6.  Use of Proceeds

14

Section 2.7.  Term

15

ARTICLE III  REPURCHASE OF RECEIVABLES

15

Section 3.1.  Required Repurchase.

15

Section 3.2.  Effecting Repurchase.

15

ARTICLE IV  PAYMENTS

16

Section 4.1.  Place of Payment or Prepayment

16

Section 4.2.  Increased Costs

16

Section 4.3.  Taxes

16

Section 4.4.  Payments on Business Day

17

ARTICLE V  COMMITMENT FEE AND OTHER FEES AND EXPENSES

18

Section 5.1.  Commitment Fee

18

Section 5.2.  Expenses

18

Section 5.3.  Fees Fully Earned

18

Section 5.4.  Fees Not Interest; Nonpayment

18

ARTICLE VI  REPRESENTATIONS AND WARRANTIES

18

Section 6.1.  Organization and Qualification; Subsidiaries

18

Section 6.2.  Accuracy of Information

19

Section 6.3.  Authorization

19

Section 6.4.  No Conflicts

19

Section 6.5.  Enforceability

19

Section 6.6.  Accuracy of Information; No Material Adverse Change

19

Section 6.7.  Taxes

20

Section 6.8.  Litigation and Other Proceedings

20

Section 6.9.  No Defaults

20

Section 6.10.  Solvency

20

Section 6.11.  Representations and Warranties

20

Section 6.12.  Margin Regulations

21

Section 6.13.  Licenses, Permits, Trademarks, etc

21

Section 6.14.  Compliance with Governmental Requirements

21

Section 6.15.  ERISA

21

Section 6.16.  Title to Properties

21

Section 6.17.  Burdensome Contracts

21

Section 6.18.  Authorization to File

21

Section 6.19.  Approved Receivables

22

Section 6.20.  Environmental and Safety Matters

22





i




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page




ARTICLE VII  CONDITIONS

23

Section 7.1.  Conditions to Closing

23

Section 7.2.  Conditions to each Account Purchase

26

ARTICLE VIII  AFFIRMATIVE COVENANTS

26

Section 8.1.  Financial Statements and Information

26

Section 8.2.  Maintenance of Existence/Good Standing and Permits

28

Section 8.3.  Compliance With Governmental Requirements

28

Section 8.4.  Payment of Obligations

28

Section 8.5.  Notification of Material Adverse Change

28

Section 8.6.  Notification of Defaults

29

Section 8.7.  Notification of Ownership Changes

29

Section 8.8.  Notification of Lawsuits

29

Section 8.9.  Additional Information

29

Section 8.10.  Books and Records

29

Section 8.11.  Insurance

29

Section 8.12.  Deposit Relationship

30

Section 8.13.  Assignment of Contracts

30

Section 8.14.  Inspection

31

Section 8.15.  Notice to Agent

31

Section 8.16.  Other Information

31

Section 8.17.  Reports and Testing

31

Section 8.18.  Appraisal

31

Section 8.19.  Financial Covenants

31

Section 8.20.  Operations Meeting

33

Section 8.21.  Cash Collateral Account; Collections Account

33

Section 8.22.  Approved Receivables. W

33

Section 8.23.  Forms and Procedures

34

Section 8.24.  Responsibility for Use

34

Section 8.25.  Hazardous Material Laws

34

ARTICLE IX  NEGATIVE COVENANTS

35

Section 9.1.  Debt

35

Section 9.2.  Liens

35

Section 9.3.  Organizational Documents

35

Section 9.4.  No Subsidiaries

35

Section 9.5.  Dividends

36

Section 9.6.  Acquisitions

36

Section 9.7.  Mergers, Conveyances, Consolidations, etc

36

Section 9.8.  Change of Name or Location

36

Section 9.9.  Investments

36

Section 9.10.  Subordinated Debt

36

Section 9.11.  Character of Business

36

Section 9.12.  Management Change

36

Section 9.13.  Location of Collateral

36

Section 9.14.  Transactions with Affiliates

37





ii




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page




ARTICLE X  EVENTS OF DEFAULT; REMEDIES

37

Section 10.1.  Events of Default

37

Section 10.2.  Remedies

39

Section 10.3.  Certain Other Remedial Matters

40

Section 10.4.  Disposition of Collateral

40

ARTICLE XI  MISCELLANEOUS

40

Section 11.1.  Waivers, Etc

40

Section 11.2.  Reimbursement of Expenses

41

Section 11.3.  Venue

41

Section 11.4.  Notices

41

Section 11.5.  GOVERNING LAW

42

Section 11.6.  Survival of Representations, Warranties and Covenants

42

Section 11.7.  Counterparts; Execution by Facsimile Transmission

42

Section 11.8.  Separability

43

Section 11.9.  Descriptive Headings

43

Section 11.10.  Setoff

43

Section 11.11.  Successors and Assigns; Participations

43

Section 11.12.  Interest

44

Section 11.13.  Indemnification

45

Section 11.14.  Payments Set Aside

46

Section 11.15.  Amendments, Etc

46

Section 11.16.  Relationship of the Parties

46

Section 11.17.  Certain Matters of Construction

47

Section 11.18.  JURY TRIAL WAIVER

47

Section 11.19.  FINAL AGREEMENT

47

ARTICLE XII

47

AGENT

47

Section 12.1.  Appointment of the Agent

47

Section 12.2.  Deposit Account with the Agent or any Lender

48

Section 12.3.  Scope of the Agent’s Duties

48

Section 12.4.  Successor Agent

48

Section 12.5.  Credit Decisions

49

Section 12.6.  Authority of the Agent to Enforce This Agreement

49

Section 12.7.  Indemnification of the Agent

49

Section 12.8.  Knowledge of Default

50

Section 12.9.  The Agent’s Authorization; Action by Lenders

50

Section 12.10.  Enforcement Actions by the Agent

50

Section 12.11.  Collateral Matters

51

Section 12.12.  The Agents in their Individual Capacities

51

Section 12.13.  The Agent’s Fees

52

Section 12.14.  Subordination Agreements

52

Section 12.15.  No Reliance on the Agent’s Customer Identification Program

52








iii




--------------------------------------------------------------------------------







ACCOUNT PURCHASE AGREEMENT

This ACCOUNT PURCHASE AGREEMENT is entered into as of August 11, 2014, by and
among HII TECHNOLOGIES, INC., a Delaware corporation (“HII”), APACHE ENERGY
SERVICES, LLC, a Nevada limited liability company (“Apache Energy Services”),
AQUA HANDLING OF TEXAS, LLC, a Texas limited liability company (“Aqua
Handling”), HAMILTON INVESTMENT GROUP, an Oklahoma corporation (“HIG”), KMHVC,
INC., a Texas corporation (“KMHVC”; and with HII, Apache Energy Services, Aqua
Handling and HIG, the “Borrower”) and HEARTLAND BANK, an Arkansas state bank, as
administrative agent (in such capacity, “Agent”), and the financial institutions
from time to time signatory hereto, and their successors and assigns, including
participants (individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1.  Definitions.  As used herein, the following words and terms shall
have the respective meanings indicated opposite each of them:

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Accounts Receivable” shall mean all of Borrower’s accounts, instruments,
contract rights, chattel paper, documents, and general intangibles arising from
the sale of goods and/or the rendition of services by Borrower in the ordinary
course of business, and the proceeds thereof and all security and guaranties
therefor, whether now existing or hereafter created, and all returned, reclaimed
or repossessed goods, and all books and records pertaining to the foregoing.

“Acquisition” shall mean any transaction or series of related transactions in
which Borrower acquires stock or other equity interests in, or all or
substantially all of the assets of, any Person or, in the case of a Person that
is a corporation or other business entity, any division thereof.

“Affiliate” shall mean any Person controlled by, controlling or under common
control with Borrower.

“Agent” shall have the meaning set forth in the first paragraph of this
Agreement.

“Agreement” shall mean this Account Purchase Agreement, as the same may be
amended, modified or supplemented from time to time.

“Apache Energy Services” shall have the meaning set forth in the first paragraph
of this Agreement.








--------------------------------------------------------------------------------







“Approved Receivables” means all Accounts Receivable that are accepted by the
Bank for purchase under this Agreement in the Bank's sole and absolute
discretion.

“Approved Uses” shall mean use of the amounts received by Borrower hereunder for
(a) the payment of a portion of the acquisition price under the Purchase
Agreement, (b) the refinance of certain Debt with Rosenthal & Rosenthal, Inc.,
(c) working capital needs of Borrower and its Subsidiaries, (d) the funding of
the Debt Service Reserve Account, and (e) the payment of the all costs and
expenses arising in connection with the negotiation and execution of this
Agreement and the other Transaction Documents.

“Aqua Handling” shall have the meaning set forth in the first paragraph of this
Agreement.

“Authorized Officer” shall mean, as to any Person, the Chairman, the President,
Chief Executive Officer, Chief Financial Officer, Vice President or other
officer duly authorized by the board of directors of such Person.

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended, and any successor statute.

“Borrower”  shall have the meaning set forth in the first paragraph of this
Agreement.

“Borrower Agent” shall mean HII.

“Business Day” shall mean any day other than Saturday, Sunday or any day on
which commercial banks in Little Rock, Arkansas, are permitted or required to
close.

“Capital Expenditures” means the expenditures of any Person which are
capitalized on the balance sheet of such Person in accordance with GAAP
(including that portion of Capitalized Lease Obligations which should be
capitalized on a balance sheet of such Person in accordance with GAAP) and which
are made in connection with the purchase, construction or improvement of items
properly classified on such balance sheet as property, plant, equipment or other
fixed assets or intangibles.

“Capitalized Lease” means, as to any Person, a lease of (or other agreement
conveying the right to use) real and/or personal property to such Person as
lessee, with respect to which the obligations of such Person to pay rent or
other amounts are required to be classified and accounted for as a capital lease
on a balance sheet of such Person in accordance with GAAP (including Statement
of Financial Accounting Standards No. 13 of the Financial Accounting Standards
Board), or with respect to which the amount of the asset and liability
thereunder as if so capitalized is required to be disclosed in a note to such
balance sheet.

“Capitalized Lease Obligations” means, as to any Person, the obligation of such
Person to pay rent or other amounts under a Capitalized Lease and, for purposes
of this Agreement, the amount of such obligation shall be the capitalized amount
thereof, determined in accordance with GAAP.








--------------------------------------------------------------------------------







“Cash Collateral Account” shall have the meaning set forth in Section 8.21.

“Change in Control” means any of the following events:  (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of Borrower
(or other securities convertible into such voting stock) representing 30% or
more of the combined voting power of all voting stock of Borrower or (b) HII
ceases to own, directly or indirectly, 100% of the capital stock of any of its
Subsidiaries (or such lesser portion as may be owned by Borrower as of the date
hereof); or (c) the occurrence of a “Change of Control”, “Change in Control”, or
terms of similar import under any document or instrument governing or relating
to Debt of or equity in such Person.  As used herein, “beneficial ownership”
shall have the meaning provided in Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934.

“Closing Date” shall mean August 12, 2014.

“Code” shall mean the Uniform Commercial Code, as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that, to the
extent that the Code is used to define any term herein or in any Transaction
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” shall mean the property and collateral described in the Security
Documents, which grants a Lien in favor of Agent, for the benefit of the
Lenders, as security for the Obligations.

“Collections Account” shall have the meaning set forth in Section 8.21.

“Contingent Obligation” shall mean, with respect of any Person, any obligation
of such Person guaranteeing or intended to guarantee any Debt or other
obligation (the “primary obligation”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, that
notwithstanding the foregoing, the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary








--------------------------------------------------------------------------------







course of business.  The amount of any Contingent Obligation of any Person shall
be the amount of the primary obligation or such lesser amount to which the
maximum exposure of such Person shall have been specifically limited.

“Credit Application and Agreement” means a Credit Application and Agreement
executed by a Customer and any other agreement or documentation that governs the
terms and disclosures relating to an Approved Receivable.

“Credit Memo” means a credit memo or similar evidence (whether in written or
electronic form) reflecting a credit, other than a credit arising from a
payment, to a Customer's account with the Borrower.

“Customer” means a debtor obligated on one or more Approved Receivables which
arose from goods the Borrower sold or services it rendered to the Customer.

“Debt” shall mean, with respect to any Person at any time, without duplication,
(a) indebtedness for borrowed money or for the deferred purchase price of
property or services purchased, excluding unsecured trade accounts payable
within 120 days after the creation thereof, (b) all indebtedness of others for
borrowed money or for the deferred purchase price of property or services
secured by a Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person, (c) all obligations evidenced by
notes, bonds, debentures or similar instruments, (d) Capitalized Lease
Obligations, (e) all obligations payable out of the proceeds of production from
property of such Person, whether or not the obligation secured thereby shall
have been assumed by such Person, and (f) Contingent Obligations of such Person;
provided, however that “Debt” shall not include any employment agreements or
pursuant to the Working Capital Adjustment provisions set forth in the Purchase
Agreement.

“Debt Service Reserve Account” shall mean an account maintained with Agent, for
the benefit of the Lenders, as a reserve for the payment of Debt and Interest
Expense.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement in connection with such event for the
giving of notice, or the lapse of time, or the happening of any further
condition, event or act.

“Defaulting Lender” shall mean any Lender that (a) has failed to fund all or any
portion of a Purchase Advance within two (2) Business Days of the date the
Purchase Advance was required to be funded hereunder unless such Lender notifies
the Agent and the Borrowers in writing that such failure is the result of such
Lender’s reasonable good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (b) has, or has a direct or indirect parent company that has,
(i) become the subject of a








--------------------------------------------------------------------------------







proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority, so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Agent that a
Lender is a Defaulting Lender under either of clauses (a) or (b) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender upon delivery of written notice of such determination to
the Borrower and each non-defaulting Lender.

“Distribution” by any Person, shall mean (a) with respect to any stock issued by
such Person or any partnership or joint venture interest of such person, the
retirement, redemption, repurchase, or other acquisition for value of such
stock, partnership or joint venture interest, (b) the declaration or payment
(without duplication) of any dividend or other distribution, whether monetary or
in kind, on or with respect to any stock, partnership or joint venture of any
Person, and (c) any other payment or distribution of assets of a similar nature
or in respect of an equity investment.

“Dollars” and “$” shall mean lawful currency of the United States of America.

“Draw Request” shall have the meaning set forth in Section 2.1(f).

“EBITDA” shall mean, for any period, determined in accordance with GAAP for
Borrower and its Subsidiaries on a consolidated basis, the sum of net income,
less income from discontinued operations and extraordinary items, plus income
taxes, plus depreciation, plus amortization, plus interest expense, plus any
other non-cash expenses, each as deducted in determining such net income.  Any
add-back to net income for extraordinary and non-recurring losses shall be
acceptable to Majority Lenders in their sole discretion.

“ERISA” shall have the meaning set forth in Section 6.14.

“Event of Default” shall mean any of the events specified in Section 10.1,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

“Face Amount” of an Approved Receivable means on any date, the outstanding
balance of such Approved Receivable (after taking into account, without
duplication, all payments, returns, credits, or allowances of any nature at any
time issued, owing, granted or outstanding), plus any taxes imposed in
connection with such Approved Receivable.

“First Lien Leverage Ratio” shall mean, as of any date of determination for any
period of determination, the ratio of (a) the sum of (i) the aggregate amount of
Borrower’s Debt secured by








--------------------------------------------------------------------------------







a Lien, plus (ii) the aggregate amount outstanding under the Account Purchase
Credit Agreement, to (b) Borrower’s EBITDA.

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination for
the applicable period of determination, the ratio of (a) Borrower’s EBITDA,
minus unfinanced Capital Expenditures, to (b) the sum of (i) cash taxes paid,
(ii) all Distributions made in cash, and (iii) all cash payments of principal
and interest on Debt.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.  

“Governmental Authority” shall mean any government, any state or other political
subdivision thereof, or any Person exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, writ, edict, franchise, permit,
certificate, license, award, authorization or other direction, guideline, or
requirement of any Governmental Authority, including, without limitation, any
requirement under common law.

“Guarantor” shall mean any guarantor executing a Guaranty of the Obligations in
favor of Agent, for the benefit of the Lenders.

“Guaranty” shall mean individually, and “Guaranties” shall mean, collectively,
the continuing guaranty of payment and performance of the Obligations, executed
by each Guarantor in favor of Agent, for the benefit of the Lenders, as it may
from time to time be renewed, extended, amended or restated.

“Hazardous Material” shall mean any hazardous or toxic waste, substance or
material defined or regulated as such in or for purposes of the Hazardous
Material Laws.

“Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations and other governmental restrictions and requirements issued by any
federal, state, local or other governmental or quasi-governmental authority or
body (or any agency, instrumentality or political subdivision thereof)
pertaining to any substance or material which is regulated for reasons of
health, safety or the environment and which is present or alleged to be present
on or about or used in any facilities owned, leased or operated by Borrower, any
Guarantor or any Subsidiary, or any portion thereof including, without
limitation, those relating to soil, surface, subsurface ground water conditions
and the condition of the indoor and outdoor ambient air; any so-called
“superfund” or “superlien” law; and any other United States federal, state or
local statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to, or imposing liability or standards of conduct
concerning, any Hazardous Material, as now or at any time during the term of the
Agreement in effect.








--------------------------------------------------------------------------------







“HIG” shall have the meaning set forth in the first paragraph of this Agreement.

“Highest Lawful Rate” shall mean, with respect to Lenders, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to any
amounts due to Lenders pursuant to this Agreement or any other Transaction
Document, under laws applicable to Lenders which are presently in effect, or, to
the extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.  To the extent required by applicable law in
determining the Highest Lawful Rate with respect to Lenders as of any date,
there shall be taken into account the aggregate amount of all payments and
charges theretofore charged, reserved or received by Lenders hereunder or under
the other Transaction Documents which constitute or are deemed to constitute
interest under applicable law.

“incur” (including the correlative terms “incurred,” “incurring,” “incurs” and
“incurrence”), when used with respect to any Debt, shall mean create, incur,
assume, guarantee or in any manner become liable in respect of such Debt.

“Indemnified Parties” shall have the meaning set forth in Section 11.13.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
the date hereof, by and among Agent, Lenders and the lenders party to the Term
Loan Agreement.

“Interest Expense” shall mean for any period, without duplication, the aggregate
of all interest expense, all prepayment charges and all amortization of debt
discount and expense, including, without limitation, all net amounts payable (or
receivable) under Interest Rate Agreements and all interest expense attributable
to Capitalized Leases, in each instance determined in accordance with GAAP;
provided, however that in no event will any dividends paid or payable in respect
of the currently outstanding shares of Borrower’s Series A Convertible Preferred
Stock constitute “Interest Expense”; provided, further, however that payment of
interest on any promissory note which is converted into equity in Borrower shall
not constitute a dividend and will be an Interest Expense.

“Interest Rate Agreement” shall mean an interest rate swap agreement, interest
rate cap agreement or similar arrangement.

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of stock or other securities of any other
Person, or any direct or indirect loan, advance or capital contribution by such
Person to any other Person, or any other item which would be classified as an
“investment” on a balance sheet of such Person prepared in accordance with GAAP,
including any direct or indirect contribution by such Person of property or
assets to a joint venture, partnership or other business entity in which such
Person retains an interest.

“Invoice” means an invoice or similar evidence (whether in written or electronic
form) of the terms of a non-cash sale of goods or provision of services
previously made by the Borrower to a Customer.








--------------------------------------------------------------------------------







“KMHVC” shall have the meaning set forth in the first paragraph of this
Agreement.

“Lender” shall have the meaning set forth in the first paragraph of this
Agreement.

“Lien” shall mean (a) any interest in property (whether real, personal or mixed
and whether tangible or intangible) which secures the payment of Debt or an
obligation owed to, or a claim by, a Person other than the owner of such
property, whether such interest is based on the common law, statute or contract,
including, without limitation, any such interest arising from (and irrespective
of whether created by such owner or another Person) a mortgage, charge, pledge,
security agreement, conditional sale, Capitalized Lease or trust receipt, or
arising from a lease, consignment or bailment given for security purposes, and
(b) any exception to or defect in the title to or ownership interest in such
property, including, without limitation, reservations, rights of entry,
possibilities of reverter, encroachments, easements, rights of way and
restrictive covenants (other than minor exceptions to or irregularities in the
title or ownership interest in such property which do not materially impair the
use of such property for its intended purpose).

“Loan” shall mean the credit facility to be funded by Lenders to Borrower
pursuant to the term of this Agreement, as the same may be renewed or extended
or increased from time to time.  

“Majority Lenders” shall mean at any time with respect to this Agreement,
Lenders holding more than 75% of the aggregate Purchase Advances; provided, that
the portion of the Purchase Advances attributable to, any Defaulting Lender
shall be excluded for purposes of making a determination of “Majority Lenders”.

“Material Adverse Effect” shall mean any material adverse effect on (a) the
financial condition, business, properties, assets, prospects or operations of
Borrower or any Subsidiary, (b) the ability of any Borrower or each Guaranty to
repay the Obligations owing by Borrower or such Guarantor or the ability of any
Borrower or such Guarantor to perform on a timely basis any other obligations
under this Agreement or any other Transaction Document to which it is a party,
(c) the validity or enforceability of any Transaction Document or (d) the rights
and remedies of Agent or Lenders under any Transaction Document.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Net Amount” of an Approved Receivable means the Face Amount of an Approved
Receivable less the Service Charge.

“Obligations” shall mean the Loan and all of the other obligations of Borrower,
the Guarantors, and the Subsidiaries now or hereafter existing under the
Transaction Documents, whether for principal, interest, fees, expenses,
reimbursement, indemnification or otherwise and whether such obligations are
absolute or contingent, joint or several, matured or unmatured, direct or
indirect.

“Officer’s Certificate” shall mean a certificate signed in the name of Borrower
or any Guarantor by an Authorized Officer thereof.

“Other Taxes” shall have the meaning set forth in Section 4.3(b).








--------------------------------------------------------------------------------







“Payment Date” shall mean the first day of each month, beginning with September
1, 2014 (or if any such date is not a Business Day, then the next preceding
Business Day).  

“Permitted Acquisition” shall mean any acquisition by Borrower or any Guarantor
that occurs with the prior written consent of the Majority Lenders.

“Permitted Capital Leases” shall have the meaning set forth in Section 8.21
hereof.

“Permitted Investments” shall mean (a) obligations, with a maturity of less than
two years, with the full faith and credit of the United States of America, (b)
direct obligations of any state of the United States, or municipality therein,
rated in one of the two top classifications by S&P or Moody’s and maturing
within one year, (c) certificates of deposit or banker’s acceptances, maturing
within two years, issued by United States commercial banks having capital,
surplus and undivided profits aggregating not less than $100 million and whose
unsecured long-term debt is rated in one of the two top classifications by S&P
or Moody’s, (d) commercial paper of any United States corporation with a
maturity of less than 270 days and which is rated in one of the two top
classifications by S&P or Moody’s, and (e) investments in money market funds
that invest exclusively in securities of the type described in items (a) through
(d) above.

“Permitted Liens” shall mean:

(a)

any Liens on any property or asset of the Borrower or any of their Subsidiaries
existing on the Closing Date set forth on Schedule 9.2

(b)

Liens imposed by law for taxes not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves are being maintained in accordance with GAAP;

(c)

statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen and
other Liens imposed by operation of law in the ordinary course of business for
material amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

(d)

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations and Liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith cash deposits in connection with tenders, contracts or leases to
which the Borrower or any Guarantor is a party or other cash deposits in any
such foregoing case that is required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;








--------------------------------------------------------------------------------







(e)

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(f)

judgment and attachment liens or Liens created by or existing from any
litigation or legal proceeding that are currently being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

(g)

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Borrower and the Guarantors, taken as a whole;

(h)

customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Borrowers or any Guarantor maintains deposits
(other than deposits intended as cash collateral) in the ordinary course of
business;  

(i)

Liens securing the Obligations;

(j)

licenses and sublicenses of patents, trademarks, copyright and other
intellectual property rights in the ordinary course of business; and

(k)

deposits of cash with the owner or lessor of premises leased and operated by
Borrower or any of Subsidiary in the ordinary course of business to secure the
performance of the Borrower’s or such Subsidiary’s obligations under the terms
of the lease for such premises; and

(l)

Liens securing Debt in an aggregate amount not to exceed at any time $500,000
with respect to (x) Capitalized Leases, and (y) purchase money Debt; provided,
in the case of clause (x), that any such Debt shall be secured only by the asset
subject to such Capital Lease, and, in the case of clause (y), that any such
Debt shall be secured only by the asset acquired in connection with the
incurrence of such Debt and provided further, that such Debt is permitted by
Section 9.1 hereof.

  “Permitted Subordinated Debt” shall mean any Debt which on its terms is
satisfactory to the Majority Lenders and in all respects and subordinated in
right of payment to the Obligations pursuant to a written Subordination
Agreement satisfactory to Majority Lenders in all respects, including, as of the
Closing Date, the Debt set forth on Schedule 4.2.

“Person” shall mean an individual, partnership, joint venture, corporation,
limited liability company, joint stock company, bank, trust, unincorporated
organization and/or a government or any department or agency thereof.

“Prime Rate” shall mean the rate of interest per annum from time to time
published in the money rates section of The Wall Street Journal or any successor
publication thereto as the








--------------------------------------------------------------------------------







“prime rate” then in effect; provided that if such rate of interest, as set
forth from time to time in the money rates section of The Wall Street Journal,
becomes unavailable for any reason as determined by Agent, the “Prime Rate”
shall mean the rate of interest per annum announced by Agent as its prime rate
in effect at its principal office in the State of Arkansas (such Agent announced
Prime Rate not being intended to be the lowest rate of interest charged by Agent
in connection with extensions of credit to debtors).

“Purchase Agreement” shall mean that certain Stock Purchase Agreement dated
August 12, 2014 by and between Borrower and HIG for the acquisition of all or
substantially all of the assets of HIG.

“Purchase Advance” shall mean an advance by the Lenders to Agent to facilitate
the purchase of Approved Receivables pursuant to the terms hereof.

“Purchase Date” shall mean a date upon which Lender purchases an Approved
Receivable hereunder.

“Repurchase Obligation” means the liability of the Borrower to the Lender under
this Agreement in an amount equal on any date to the Face Amount of Approved
Receivables on that date, plus attorneys' fees (if incurred) and accrued and
unpaid finance charges related to such Approved Receivables

“Reserve” means funds of the Borrower used to provide for the funding of the
Borrower's Repurchase Obligation.  

“Reserve Account” means the deposit account of the Borrower containing the
Reserve established pursuant to Section 2.5 of this Agreement.

“S&P” shall mean Standard & Poor’s Rating Group and any successor thereto.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Security Agreements” shall mean, collectively, (a) that certain Security
Agreement, dated as of the Closing Date executed by Borrower in favor of Agent,
for the benefit of the Lenders, (b) that certain Security Agreement, dated as of
the Closing Date executed by KMHVC in favor of Agent, for the benefit of the
Lenders, (c) that certain Security Agreement, dated as of the Closing Date
executed by Aqua Handling in favor of Agent, for the benefit of the Lenders, (d)
that certain Security Agreement, dated as of the Closing Date executed by Apache
Energy Services in favor of Agent, for the benefit of the Lenders, and (e) that
certain Security Agreement, dated as of the Closing Date executed by HIG in
favor of Agent, for the benefit of the Lenders.

“Security Documents” means each and every security agreement, guaranty, pledge,
mortgage, deed of trust or other collateral security agreement required by or
delivered to Agent, for the benefit of the Lenders from time to time to secure
the Obligations, or any portion thereof, including, without limitation, the
Security Agreements, and the Guaranties.








--------------------------------------------------------------------------------







“Service Charge” means a discount equal to one and one half percent (1.50%) of
the Face Amount of each Approved Receivable the Borrower offers to the Lender
that is acquired by the Lender. The Borrower acknowledges that the Service
Charge is a discount for value and in no event constitutes interest or a similar
charge, and that the transactions described in this Agreement are not
transactions for the use, forbearance or detention of money.   The Service
Charge has been agreed upon by the parties and represents a reasonable and
customary fair market value discount.

“Subsidiary” shall mean any corporation, partnership, limited liability company,
joint venture, association, bank or other business entity of which fifty percent
(50%) or more of the indicia of equity rights is at the time directly or
indirectly owned by Borrower or any Subsidiary.

“Subordination Agreements” shall mean each and every subordination agreement
between Agent and another creditor of Borrower, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms thereof, pursuant to which the Permitted Subordinated Debt owing
from Borrower and the Liens securing such Debt, if any, granted by Borrower to
such creditor are subordinated in any way to the Obligations and the Liens
created under the Security Documents, the terms and provisions of each such
Subordination Agreements to have been agreed to by and be acceptable to the
Majority Lenders in the exercise of their sole discretion.

“Tangible Net Worth” shall mean on any date of determination, the consolidated
total assets of Borrower and its Subsidiaries minus (a) any amounts attributable
to (i) goodwill, (ii) intangible items including unamortized debt discount and
expense, intellectual property, and research and development expenses except
prepaid expenses, (iii) notes, accounts receivable and other obligations owing
to Borrower from its officers, any Subsidiary or any Affiliate, and (iv)
reserves not already deducted from assets, minus (b) Total Liabilities.

“Taxes” shall have the meaning set forth in Section 4.3(a).

“Term Loan” shall mean a term loan in the original principal amount of
$12,000,000 made pursuant to the Term Loan Credit Agreement, as the same may be
increased with the express written consent of all of the Lenders.

“Term Loan Credit Agreement” means that certain Credit Agreement dated of even
date herewith by and between Borrower and Lender, whereby Lender has agreed to
make available to Borrower the Term Loan.

“Total Liabilities” shall mean on any day, obligations that should, under GAAP,
be classified as liabilities on Borrower’s consolidated balance sheet, including
all Debt.

“Transaction Documents” shall mean this Agreement, the Guaranties, the Security
Agreements, and all instruments, certificates and agreements now or hereafter
executed or delivered to Lenders pursuant to any of the foregoing and the
transactions connected therewith, and all amendments, modifications, renewals,
extensions, increases and rearrangements of, and substitutions for, any of the
foregoing.








--------------------------------------------------------------------------------







ARTICLE II

SALE; PURCHASE PRICE; BILLING; RESERVE

Section 2.1.  Assignment and Sale.  Agent, for the benefit of the Lenders,
hereby purchases from Borrower, and Borrower hereby assigns and sells to the
Agent, for the benefit of the Lenders, as absolute owner, Borrower's entire
interest in such of its currently outstanding Approved Receivables as are
detailed and attached as Exhibit A to this Agreement, as well as its future
Approved Receivables represented by Invoices Borrower delivers to Agent, for the
benefit of the Lenders.  Borrower acknowledges that the Approved Receivables
listed on Exhibit A are not now, nor have they ever been declared to be in
default.   The total outstanding Face Amount of Approved Receivables purchased
by the Lender will never exceed $6,000,000 (the “Facility Limit”), unless agreed
to by the Majority Lenders.  Borrower, Agent and Lenders agree that: (a)
Borrower will submit to Agent all Invoices representing receivables arising from
all sales of goods or rendering of services to Customers for the Agent’s
determination of acceptability as Approved Receivables; (b) the transactions
contemplated by this Agreement are account purchase transactions; (c) the
Approved Receivables are purchased by Agent, for the benefit of the Lenders,
from Borrower at a discount; (d) the purchase and sale of the Approved
Receivables vests absolute right, title and ownership of such Approved
Receivables together with all benefits of ownership, including servicing rights
and rights to verify Approved Receivables with Customers, in Agent, for the
benefit of the Lenders; and (e) the Borrower has no right to reacquire, redeem,
or otherwise obtain title to the Approved Receivables or any proceeds thereof.
 Borrower further sells and assigns to Agent, for the benefit of the Lenders,
all of Borrower’s rights as an unpaid vendor, lienor, or lienholder, all of its
related rights of stoppage in transit, replevin and reclamation, and rights
against third parties (all of which will constitute part of the Approved
Receivables), and agrees to cooperate with Agent and the Lenders in their
exercise of these rights. Borrower, Agent and the Lenders agree to execute and
deliver such further instruments, documents and endorsements as may be necessary
to accomplish the sales and purchases described herein and to carry out the
purposes of this Agreement.

Section 2.2.  Purchase Price.   The purchase price of the Approved Receivables
will be equal to the Net Amount.  Within three (3) Business Days after delivery
of acceptable Invoices to Agent, the Lenders will pay the purchase price for any
Approved Receivable to Borrower by crediting the Net Amount, less the Reserve,
to the Borrower’s Cash Collateral Account and by crediting the Reserve to the
Borrower’s Reserve Account.  Borrower and the Lenders have agreed upon the
purchase price of the Approved Receivables as reasonably reflecting their fair
market value.

Section 2.3.  Documentation.  Borrower will provide Agent with appropriate
Credit Applications and Agreements, Invoices, Credit Memos, and payment
information (if applicable) related to all sales and services creating Approved
Receivables of Customers, and such other documents and proof of delivery of
goods or rendering of services as Agent may reasonably require.  As to the
Approved Receivables described on Exhibit A, the payment of the purchase price
by the Lenders will be conclusive evidence of assignment and sale, and, if Agent
so requires, any Invoices the Borrower may later send (if any) will clearly
indicate that the related Approved Receivables have been assigned, sold, and are
payable to the Agent only, for the benefit of the Lenders.








--------------------------------------------------------------------------------







Section 2.4.  Billing.  Upon request by Borrower, Agent will send a monthly
statement to all Customers itemizing their account activity during the preceding
billing period, unless otherwise agreed to by the parties.  All Customers will
be instructed by Borrower to make payments to the Collections Account.  All
payments received from or for the account of a Customer will be applied to the
obligations of that Customer.  Payment will be deemed made when received by
Agent, for the benefit of the Lenders and upon such receipt Borrower will
receive credit within three (3) Business Days on such funds in determining
availability for future acquisitions hereunder.  All variations, modifications
or extensions of indebtedness on Approved Receivables sold to Agent, for the
benefit of the Lenders, under this Agreement will be made only by Agent, upon
the approval of the Majority Lenders.  Nothing in this Agreement authorizes
Borrower to collect Approved Receivables sold to Agent, for the benefit of the
Lenders.  In the event Borrower receives payments on any Approved Receivables,
it will receive those payments in trust for Agent, for the benefit of the
Lenders, and will remit them to Agent, for the benefit of the Lenders, no later
than the next Business Day.  Borrower will pay to Agent, for the benefit of the
Lenders, any finance charges incurred by a Customer pursuant to the applicable
Credit Application and Agreement or terms of sale because of delay on Borrower's
part in delivering payments or Credit Memos to the Agent.

Section 2.5.  Reserve. Agent will retain a portion of the sums payable from the
Lenders to the Borrower as a Reserve, the amount of which Agent may adjust from
time to time in its reasonable discretion, to provide for satisfaction of the
Borrower's Repurchase Obligation.  The Reserve will be held in a separate
interest-bearing account with Agent for the benefit of Borrower.  The amount of
the Reserve will be:

(a)   ten percent (10%) of the Face Amount of all Approved Receivables purchased
by Agent, for the benefit of the Lenders, that are less than thirty (30) days
past due or less than sixty (60) days from invoice date;

(b)  twenty-five percent (25%) of the Face Amount of all Approved Receivables
purchased by Agent, for the benefit of the Lenders, between sixty-one (61) and
ninety (90) days from invoice date;

(c)  subject to Agent’s right pursuant to Section 3.1 of this Agreement to
require Borrower to repurchase Approved Receivables, fifty percent (50%) of the
Face Amount of all Approved Receivables purchased by Agent, for the benefit of
the Lenders, between ninety-one (91) and one hundred twenty (120) days from
invoice date; and

(d)  if the Agent elects to purchase such Approved Receivables, one-hundred
percent (100%) of the Face Amount of all Approved Receivables initially
purchased by the Agent, for the benefit of the Lenders, that are greater than
one hundred twenty-one (121) days from invoice date.

Section 2.6.  Use of Proceeds.  The proceeds of all purchases received by
Borrower pursuant to this Agreement shall be solely for Approved Uses.

 



--------------------------------------------------------------------------------



Section 2.7.  Term.  This Agreement shall terminate on August 12, 2015, upon
which such date Agent may require Borrower to repurchase any or all outstanding
Approved Receivables pursuant to the terms of Article III below.

ARTICLE III

REPURCHASE OF RECEIVABLES

Section 3.1.  Required Repurchase. With respect to any Approved Receivables
initially purchased by Agent, for the benefit of the Lenders, Agent may require
Borrower to repurchase all or any portion of such Approved Receivables from any
particular Customer if any minimum payment due on one or more of such Approved
Receivables remains unpaid following ninety (90) days after its invoice date.
 With respect to any Approved Receivables purchased after the Agent's initial
purchase, Agent may require Borrower to repurchase all or any portion of such
Approved Receivables from any particular Customer if any minimum payment due on
one or more of such Approved Receivables remains unpaid following ninety (90)
days after its invoice date.  For purposes of this Agreement, the aging status
of Approved Receivables purchased from Borrower, as shown on the aging report of
Approved Receivables produced or generated by Agent, will be deemed conclusive
(absent manifest error) in determining which Approved Receivables Agent may
require Borrower to repurchase.  Regardless of when purchased, Agent may require
Borrower to repurchase all or any portion of such Approved Receivables from any
particular Customer if such Customer is bankrupt or insolvent, or if any dispute
arises with a Customer regarding such Approved Receivables (including, but not
limited to, any alleged deduction, defense, offset or counterclaim).  Agent may
require Borrower to repurchase any or all outstanding Approved Receivables (a)
upon a Default or Event of Default, or (b) upon the termination of this
Agreement.  Any decision by the Lender to require repurchase of less than the
maximum amount permitted by this Agreement will not be deemed a waiver of
Agent’s rights to require such repurchase to the maximum extent permitted in
this Agreement.

Section 3.2.  Effecting Repurchase. Should Agent require repurchase of one or
more Approved Receivables, Borrower will be liable to Agent, for the benefit of
the Lenders, for payment of the Repurchase Obligation with respect to such
Approved Receivables. Upon a Default, Event of Default, or termination under
this Agreement, the Repurchase Obligation will also include the amount of all
indemnities and other obligations of Borrower arising under this Agreement.
Without notice to or demand on Borrower, Agent may debit the amount of such
Repurchase Obligation (and any amount necessary to bring the Reserve to the
level required by Agent in its sole and reasonable discretion) against the
Borrower’s Reserve Account, or any other deposit account of Borrower with Agent
or any Lender.  In the event such accounts contain insufficient funds for
Agent's debit, or Agent elects not to make such debit, Borrower agrees to pay
any such deficiency or shortfall on demand. Agent will have no undertaking with
respect to the billing or collection of Approved Receivables so repurchased. As
permitted by applicable Governmental Requirements, if the Repurchase Obligation
is not paid in full after demand, Borrower authorizes any attorney to appear for
Borrower in any court of record in the United States, and to confess judgment
for such amount as may appear to be unpaid, together with any allowable fees for
collection of the judgment.








--------------------------------------------------------------------------------










ARTICLE IV

PAYMENTS

Section 4.1.  Place of Payment.  All payments made in accordance with the
provisions of this Agreement shall be made to Agent, for the benefit of the
Lenders, no later than 10:00 a.m. (Little Rock, Arkansas time) in immediately
available funds at the address referred to in Section 11.4.

Section 4.2.  Increased Costs.

(a)  Notwithstanding any other provision herein, but subject to Section 11.12,
if any Governmental Requirement or the introduction or effectiveness of any
applicable Governmental Requirement or any change in any Governmental
Requirement or in the interpretation or administration thereof, or compliance by
any Lender (or any lending office of any Lender) with any applicable guideline
or request from any central bank or Governmental Authority (whether or not
having the force of a Governmental Requirement) either (i) shall impose, modify
or make applicable any reserve, deposit, capital adequacy or similar requirement
against loans made or commitments entered into by a Lender, or (ii) shall impose
on any Lender any other conditions affecting this Agreement; and the result of
any of the foregoing affects or would have the effect of reducing the rate of
return on such Lender’s capital as a consequence of its obligations hereunder to
a level below that which such Lender could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s policies with
respect to capital adequacy) then, subject to Section 11.12 hereof, Borrower
shall pay to Agent, for the benefit of such Lender, such additional amount or
amounts as will compensate such Lender for such actual reduction suffered.
Notwithstanding the foregoing, in no event shall the compensation payable under
this Section 4.2 (to the extent, if any, constituting interest under applicable
laws) together with all amounts constituting interest under applicable laws and
payable in connection with this Agreement and the other Transaction Documents,
exceed the Highest Lawful Rate.

(b)  Agent will notify Borrower of any event which will entitle any Lender to
compensation pursuant to subsection (a) above.  A certificate of such Lender
setting forth in reasonable detail such amount or amounts as shall be necessary
to compensate such Lender as specified in subsection (a) above shall be
conclusive absent manifest error.  Borrower agrees to pay to Agent, for the
benefit of such Lender, for the account of such Lender the amount shown as due
on any such certificate within fifteen (15) days after its receipt of the same.

(c)  Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to the Loan shall not constitute a waiver of such Lender’s
rights to demand compensation for any increased costs or reduction in amounts
received or receivable or reduction in return on capital with respect to the
Loan.

 

--------------------------------------------------------------------------------



Section 4.3.  Taxes.

(a)  Subject to Section 11.12, any and all payments by Borrower hereunder or
under the other Transaction Documents shall be made free and clear of and
without deduction for any and all present or future taxes, deductions, charges
or withholdings, and all liabilities with respect thereto, including, without
limitation, such taxes, deductions, charges, withholdings or liabilities
whatsoever imposed, assessed, levied or collected by any jurisdiction (or any
political subdivision thereof) of which Borrower or any Subsidiary is organized
or doing business, excluding, taxes imposed on a Lender’s net income (including
penalties and interest payable in respect thereof) and franchise taxes imposed
on a Lender, by the jurisdiction under the laws of which a Lender is organized
or any political subdivision thereof (all such non-excluded taxes, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).
 Subject to Section 11.12 hereof, if Borrower shall be required by Governmental
Requirement to deduct any Taxes from or in respect of any sum payable hereunder
or under the other Transaction Documents to a Lender (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 4.3) such Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions, and (iii) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Governmental Requirement.  If requested by a Lender, Borrower shall confirm that
all applicable Taxes, if any, imposed on it by virtue of the transactions under
this Agreement have been properly and legally paid by it to the appropriate
taxing authorities by sending either (A) official tax receipts or notarized
copies of such receipts to such Lender within thirty (30) days after payment of
any applicable tax or (B) a certificate executed by an Authorized Officer of
Borrower confirming that such Taxes have been paid, together with evidence of
such payment.

(b)  In addition, subject to Section 11.12 hereof, Borrower agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
under the other Transaction Documents or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or the other
Transaction Documents (hereinafter referred to as “Other Taxes”).

(c)  Subject to Section 11.12 hereof, Borrower will indemnify Agent and Lenders
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 4.3) paid by Agent or any Lender and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted.  This
indemnification shall be made within thirty (30) days from the date Agent or any
Lender makes written demand therefor.

(d)  Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreement and obligations of Borrower contained in this
Section 4.3 shall survive the termination of this Agreement and the payment in
full of all amounts payable hereunder.

Section 4.4.  Payments on Business Day.  Whenever any payment or prepayment
hereunder shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest.

--------------------------------------------------------------------------------



ARTICLE V

COMMITMENT FEE AND OTHER FEES AND EXPENSES

Section 5.1.  Commitment Fee.  Borrower agrees to pay to Agent, for the pro rata
benefit of the Lenders, on the Closing Date, a fully earned, nonrefundable
commitment fee in respect of the commitment of Lenders hereunder to Borrower in
the amount of $60,000.

Section 5.2.  Expenses.  Borrower agrees to pay to Agent and to Lenders when due
(or, if no stated due date, upon demand by Agent or such Lender) all expenses
(including reasonable attorneys’ fees and expenses for documentation and
negotiation of this Agreement) incurred through and after the Closing Date.

Section 5.3.  Fees Fully Earned.  Unless otherwise provided in this Agreement or
in a separate writing by Agent, as approved by the Majority Lenders, Borrower
shall not be entitled to any credit, rebate, or repayment of any fees earned by
Agent or Lenders pursuant to this Agreement notwithstanding any termination of
this Agreement or the suspension or termination of Lender’s obligation to make
loans and advances hereunder.  

Section 5.4.  Fees Not Interest; Nonpayment.  The fees described in this
Agreement represent compensation for services rendered and to be rendered
separate and apart from the lending of money or the provision of credit and do
not constitute compensation for the use, detention, or forbearance of money,
and, subject to Section 11.12, the obligation of Borrower to pay each fee
described herein shall be in addition to, and not in lieu of, the obligation of
Borrower to pay interest, other fees described in this Agreement, and expenses
otherwise described in this Agreement.  Fees shall be payable when due in
Dollars and in immediately available funds.  Subject to Section 11.12 hereof,
all fees, including, without limitation, the fees referred to in Section 5.1 and
any other fees payable pursuant to this Agreement, shall be non-refundable, and
shall, to the fullest extent permitted by Governmental Requirement, bear
interest, if not paid when due, at a rate per annum equal to the lesser of
(a) 5% above the Applicable Rate or (b) the Highest Lawful Rate.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants that after giving effect to the use of the
amounts available hereunder for the Approved Uses:

Section 6.1.  Organization and Qualification; Subsidiaries.  Borrower, each
Guarantor, and each Subsidiary is (i) duly organized, validly existing and in
good standing under the laws of the state of its organization and has full legal
right, power and authority to carry on its business as presently conducted and
to execute, deliver and perform its obligations under this Agreement and all
other Transaction Documents executed by it, and (ii) is duly qualified to do
business and in good standing in each jurisdiction in which the nature of the
business it conducts makes such qualification necessary or desirable, except
where any failure to be qualified could not be expected to have a Material
Adverse Effect.  All of Borrower’s Subsidiaries are identified in Schedule 6.1
hereto.  Borrower owns all of the issued and outstanding stock or equity
interests of such Subsidiaries, as applicable and there are no outstanding
warrants or requirements of any type for the issuance of additional shares in
such Subsidiaries.

 



--------------------------------------------------------------------------------

  

Section 6.2.  Accuracy of Information.  (a) Borrower’s and each Guarantor’s
exact legal name is that indicated on Schedule 6.2 hereto; (b) Borrower, each
Guarantor and each Subsidiary is an organization of the type and is organized in
the jurisdiction set forth on Schedule 6.2 hereto; (c) Schedule 6.2 hereto
accurately sets forth Borrower’s, each Guarantor’s and each Subsidiary’s
organizational identification number or accurately states that Borrower, such
Guarantor or such Subsidiary has none; (d) Schedule 6.2 hereto accurately sets
forth Borrower’s, each Guarantor’s and each Subsidiary’s chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); and (e) except as disclosed on Schedule 6.2 hereto, none of Borrower,
any Guarantor or any Subsidiary (and each of its predecessors) has, in the past
five (5) years, changed its jurisdiction of formation, organizational structure
or type, or any organizational number assigned by its jurisdiction.  

Section 6.3.  Authorization.  Borrower’s, each Guarantor’s, and each
Subsidiary’s execution, delivery and performance of the Transaction Documents
executed by it (i) have been duly authorized by all necessary action under such
Person’s organizational documents and otherwise, (ii) do not and will not
require any consent of any other person or entity, and (iii) do not and will not
require any consent, license, permit authorization or other approval (including
foreign exchange approvals) of any Governmental Authority, or any notice to,
exemption by, any registration, declaration or filing with or the filing of any
other action in respect of any Governmental Requirement.

Section 6.4.  No Conflicts.  Neither execution or delivery by Borrower, any
Guarantor, or any Subsidiary of any Transaction Document nor the fulfillment of
or compliance with its terms and provisions will (i) to the Borrower’s or any
Guarantor’s knowledge violate any Governmental Requirement of any Governmental
Authority or the basic organizational documents of such Person or (ii) conflict
with or result in a breach of the terms, conditions or provisions of, or cause a
default under, any material agreement, instrument, franchise,  license or
concession to which such Person is a party or bound, except where any such
violation, conflict or default could not be expected to have a Material Adverse
Effect.

Section 6.5.  Enforceability.  Each Loan Document to which Borrower, any
Guarantor, or any Subsidiary is a party has been duly and validly executed,
issued and delivered by Borrower, such Guarantor, or such Subsidiary.  They are
in proper legal form for prompt enforcement and they are Borrower’s, such
Guarantor’s or such Subsidiary’s, as applicable, valid and legally binding
obligations enforceable in accordance with their terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

Section 6.6.  Accuracy of Information; No Material Adverse Change.  All
information supplied to Agent or Lenders and all statements made to Agent or
Lenders by or on behalf of Borrower, any Guarantor, or any Subsidiary in
connection with this Agreement or any Transaction Document are and will be true,
correct, complete, valid and genuine in all material respects.  Each of
Borrower’s, each Guarantor’s and each Subsidiary’s financial statements
furnished to Agent fairly presents the financial condition and results of
operations of Borrower or such Guarantor and its Subsidiaries, on a consolidated
basis, as of its date and for the period then ended.  No material adverse change
has occurred in the financial condition or results of operations reflected in
any such statements since their dates, and all assets listed on such statements
are subject to Borrower’s or the applicable Guarantor’s or Subsidiary’s
management control and disposition and, except as shown therein, are available
to satisfy any claim rightfully made pursuant to the Transaction Documents
executed by Borrower, any Guarantor or any Subsidiary.  There has been no
material adverse change in the financial condition or results of operations of
Borrower, any Guarantor or any Subsidiary since May 31, 2014., except for such
changes set forth on Schedule 6.6 hereof.

 



--------------------------------------------------------------------------------



Section 6.7.  Taxes.  Borrower, each Guarantor, and each Subsidiary has filed
all tax returns required to be filed and paid all taxes shown thereon to be due
by the due date or extension thereof, including interest and penalties, except
for taxes being diligently contested in good faith and for payment of which
adequate reserves have been set aside.

Section 6.8.  Litigation and Other Proceedings.  Schedule 6.8 sets forth all
pending actions, suits or proceedings of any kind by or against Borrower, any
Guarantor, any Subsidiary or any Collateral pending in any court or before any
Governmental Authority.  There is no action, suit or proceeding pending or, to
the best of Borrower’s knowledge, threatened against or affecting Borrower, any
Guarantor, any Subsidiary or any Collateral, at law or in equity, or before or
by any Governmental Authority, which might result in any material adverse change
in Borrower’s, any Guarantor’s, or any Subsidiary’s business or financial
condition or in any Collateral or in other material property of Borrower, any
Guarantor or any Subsidiary, or any interest in therein.

Section 6.9.  No Defaults.  None of Borrower, any Guarantor, or any Subsidiary
is in default with respect to any Governmental Requirement, in the payment of
any debt for borrowed money or under any agreement or other papers evidencing or
securing any such debt, which has not been waived.

Section 6.10.  Solvency.  Borrower, each Guarantor, and each Subsidiary is
solvent and no bankruptcy or insolvency proceedings are pending or contemplated
by or, to Borrower’s knowledge, against Borrower, any Guarantor, or any
Subsidiary.  Borrower’s, each Guarantor’s, and each Subsidiary’s liabilities and
obligations under this Agreement and the other Transaction Documents do not and
will not render Borrower, any Guarantor or any Subsidiary insolvent, cause
Borrower’s, any Guarantor’s, or any Subsidiary’s liabilities to exceed
Borrower’s, such Guarantor’s or such Subsidiary’s assets or leave Borrower, any
Guarantor or any Subsidiary with too little capital to properly conduct all of
its business as now conducted or contemplated to be conducted.

Section 6.11.  Representations and Warranties.  No representation or warranty
contained in any Transaction Document executed by Borrower, any Guarantor, or
any Subsidiary and no statement contained in any certificates, schedule, list,
financial statement or other papers furnished to Agent by or on behalf of
Borrower, any Guarantor, or any Subsidiary contains or will contain any untrue
statement of material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading,
provided that, insofar as the foregoing representation and warranty addresses
information provided to Borrower, any Guarantor, or any Subsidiary by customers,
such representation and warranty is based solely upon investigation made by
Borrower, any such Guarantor, or any such Subsidiary in the normal course of
business.

 



--------------------------------------------------------------------------------

Section 6.12.  Margin Regulations.  None of the proceeds of the Loan will be
used for the purpose of purchasing or carrying, directly or indirectly, any
margin stock or for any other purpose which would make such credit a “purpose
credit” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System.

Section 6.13.  Licenses, Permits, Trademarks, etc.  Borrower, each Guarantor and
each Subsidiary possesses all material permits, licenses, patents, trademarks,
trade names and copyrights required to conduct its business.  Schedule 6.13 sets
forth all permits, licenses, patents, trademarks, trade names and copyrights
required to conduct its business.

Section 6.14.  Compliance with Governmental Requirements.  Borrower, each
Guarantor, each Subsidiary and the property of Borrower, each Guarantor and each
Subsidiary covered by the Transaction Documents are in compliance with all
Governmental Requirements and Borrower, each Guarantor and each Subsidiary
manages and operates (and will continue to manage and operate) its business in
accordance with good industry practices, except where any non-compliance could
not be expected to have a Material Adverse Effect.

Section 6.15.  ERISA.  No event has occurred which could result in liability on
Borrower, any Guarantor, or any Subsidiary to the Pension Benefit Guaranty
Corporation.  Borrower, each Guarantor and each Subsidiary, as applicable, have
met all requirements with respect to funding of each plan (a “Plan”) maintained
for any of Borrower’s or any Subsidiary’s employees subject to Title IV of the
Employee Retirement Benefit Act of 1974, as amended, and related regulations
(“ERISA”), if any exists.  No event or condition has occurred that would permit
any lien under ERISA to attach to any of the Collateral.

Section 6.16.  Title to Properties.  Except as set forth on Schedule 6.16,
Borrower, each Guarantor, and each Subsidiary have good, sufficient and legal
title to, or valid leasehold interest in, all of the assets listed on its
balance sheet, and the Collateral is subject to no Liens (other than Permitted
Liens) in any jurisdiction.  The Collateral is not in the possession of any
third party bailee (such as a warehouse).  In the event that Borrower, after the
date hereof, intends to store or otherwise deliver the Collateral to such a
bailee, then Borrower will receive the prior written consent of Agent and such
bailee must acknowledge in writing that the bailee is holding such Collateral
for the benefit of Agent for the benefit of the Lenders.

Section 6.17.  Burdensome Contracts.  None of Borrower, any Guarantor, or any
Subsidiary is a party to any contract or agreement or subject to any restriction
which could reasonably be expected to have a Material Adverse Effect.

Section 6.18.  Authorization to File.  Borrower hereby authorizes Agent to file
financing statements and financing statement amendments without notice to
Borrower, with all appropriate jurisdictions, as Agent deems appropriate, in
order to perfect or protect Agent’s and Lenders’ interest in the Collateral.

 



--------------------------------------------------------------------------------

Section 6.19.  Approved Receivables.  (a) Borrower’s Approved Receivables are
currently and were at the time of their creation, bona fide and existing
obligations of Customers of the Borrower arising out of its sales or services,
free and clear of all security interests, liens, and claims whatsoever of third
parties; (b) the documentation under which the Approved Receivables are payable
authorize the payee to charge and collect interest at the rate provided in such
documentation; (c) all Approved Receivables and all documents and practices
related to them comply with all Governmental Requirements; and (d) the Approved
Receivables will be paid by Customers prior to the date of required repurchase
or will be subject to repurchase by the Borrower pursuant to Sections 3.1 and
3.2.

Section 6.20.  Environmental and Safety Matters.  (a) All facilities and
property owned or leased by Borrower, any Guarantor or any Subsidiary are in
compliance with all Hazardous Material Laws; (b) there have been no unresolved
and outstanding past, and there are no pending or to the knowledge of Borrower,
any Guarantor or Subsidiary threatened: (i) claims, complaints, notices or
requests for information received by Borrower, any Guarantor or any Subsidiary
with respect to any alleged violation of any Hazardous Material Law, or (ii)
written complaints, notices or inquiries to Borrower, any Guarantor or any
Subsidiary regarding potential liability of Borrower, any Guarantor or any
Subsidiary under any Hazardous Material Law; and (c) to the knowledge of
Borrower, any Guarantor or any Subsidiary no conditions exist at, on or under
any property now or previously owned or leased by Borrower, any Guarantor or any
Subsidiary which, with the passage of time, or the giving of notice or both, are
reasonably likely to give rise to liability under any Hazardous Material Law or
create a significant adverse effect on the value of the property.

Section 6.21.  Material Contracts.  Schedule 6.17 sets forth an accurate list of
all material leases, contracts, agreements and commitments to which Borrower,
any Guarantor, or any Subsidiary is a party or by which it is bound, including,
without limitation, any real or personal property leases to which Borrower, any
Guarantor, or any Subsidiary is a party the terms of which involve the receipt
or payment of not less than $100,000 (collectively, the “Material Contracts”).
 Each of the Material Contracts is in full force and effect and Borrower, such
Guarantor, or such Subsidiary, as applicable, has satisfied in full or provided
for all of its liabilities and obligations under such Material Contract
requiring performance prior to the date hereof in all material respects, and is
not in material default under any of them, nor does any condition exist that
with notice or lapse of time or both would constitute such a default.

Section 6.22.  Purchase Agreement.  The execution, delivery and performance of
the Purchase Agreement have been duly authorized by all necessary action on the
part of Borrower, HIG and any other parties thereto.  The Purchase Agreement
constitutes the valid, binding and enforceable obligation of each party thereto,
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and are in
full force and effect without default or waiver of any of the conditions
thereunder.  Agent has received complete copies of the Purchase Agreement and
all related documents with respect to the acquisition of HIG executed in
connection therewith (including all exhibits, schedules and disclosure letters
referred to therein or delivered pursuant thereto), and all amendments, waivers
and other side letters or agreements relating thereto.  None of such agreements
or documents have been waived except pursuant to a written instrument or
agreement which has heretofore been delivered to Agent.  The transactions
contemplated by the Acquisition Documents have been consummated in accordance
with the terms thereof.  Subject to the filing of applicable lien releases as
required by the Purchase Agreement, Borrower did not assume, permit, accept, or
otherwise grant any liens, security interests or other encumbrances other than
Permitted Liens.

 



--------------------------------------------------------------------------------

Section 6.23.  Real Property.  Promptly after Borrower has acquired any interest
in real property (including leasehold interests in real property), Borrower will
give Agent notice of its acquisition of  such real property in such detail as
Agent and Lenders shall reasonably require.  Concurrently with the acquisition
by Borrower following the Closing Date of any real estate, Borrower will deliver
or cause to be delivered to Agent, with respect to such real estate, (i) a
mortgage or deed of trust, as applicable, in form and substance reasonably
satisfactory to Agent, (ii) an ALTA lender’s title insurance policy issued by a
title insurer reasonably satisfactory to Agent in form and substance and in
amounts reasonably satisfactory to Majority Lenders insuring Agent’s first
priority Lien on such real estate, for the benefit of Lenders, free and clear of
all defects and encumbrances except Permitted Liens, (iii) a current ALTA
survey, certified to Agent and Lenders by a licensed surveyor, in form and
substance reasonably satisfactory to Majority Lenders, (iv) a certificate, in
form and substance reasonably acceptable to Agent, from a national certification
agency acceptable to Agent, indicating whether such real estate is located in a
special flood hazard area and (v) in the case of real estate that consists of a
leasehold estate, such estoppel letters, consents and waivers from the landlords
and non-disturbance agreements from any holders of mortgages or deeds of trust
on such real estate as may be requested by Majority Lenders, all of which shall
be in form and substance reasonably satisfactory to Majority Lenders.

ARTICLE VII

CONDITIONS

Section 7.1.  Conditions to Closing.  No Lender will not be obligated to make a
Purchase Advance hereunder unless all of the following conditions shall be
satisfied:

(a)  Approvals.  Prior to the Closing Date, Borrower, each Guarantor and each
Subsidiary shall have obtained all orders, approvals or consents of all Persons
required for the execution, delivery and performance by Borrower and each
Subsidiary of the Transaction Documents to which each such Person is a party.

(b)  Compliance with Law.  The business and operations of Borrower, each
Guarantor and each Subsidiary as conducted at all times relevant to the
transactions contemplated by this Agreement to and including the close of
business on the Closing Date shall have been and shall be in compliance, to the
satisfaction of the Majority Lenders, with all applicable Governmental
Requirements. No Governmental Requirement shall prohibit the transactions
contemplated by the Transaction Documents, no order, judgment or decree of any
Governmental Authority shall exist, and no litigation shall be pending or, to
the best knowledge of Borrower, threatened, which in the judgment of any Lender
(A) would enjoin, prohibit or restrain the transactions contemplated by the
Transaction Documents or (B) could have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



(c)  Financial Statements.  On the Closing Date, Agent and each Lender shall
have received and reviewed: (i) internally prepared, consolidated financial
statements of Borrower and its Subsidiaries as of June 30, 2014; (ii) a
certificate dated the Closing Date of the chief financial officer of Borrower
certifying that the financial position of Borrower and its Subsidiaries as of
the Closing Date is not materially different from that presented in the June 30,
2014 consolidated balance sheet of Borrower and its Subsidiaries attached to
such certificate; and (iii) for any Guarantor which is not otherwise included in
the financial statements delivered pursuant to clause (i) above, the financial
statements and certificate required in clauses (i) and (ii) above.

(d)  Insurance.  Agent shall have received evidence satisfactory to it of the
existence of all insurance policies required by the Transaction Documents, such
policies designating Agent as the loss payee, providing for the giving of at
least thirty (30) days’ notice to Agent of cancellation or material modification
thereof, and otherwise complying with the provisions of Section 8.11. Agent
shall have received such agreements, guaranties (including without limitation
the guaranties of each corporate Affiliate of Borrower), subordinations (as to
payment liens and security interests or both), releases and other agreements and
assurances from other creditors of Borrower, any Guarantor, or any Subsidiary as
Agent shall reasonably require.

(e)  Required Equity.  Agent and each Lender shall have received evidence
satisfactory to Agent and each Lender of Borrower’s receipt of cash equity
proceeds totaling no less than $2,750,000 on terms acceptable to Agent and each
Lender.

(f)  Payment of Fees and Expenses.  Agent, for the benefit of the Lenders, shall
have received payment of (i) all fees described in Section 5 hereof and (ii)
without limiting the obligations of Borrower under Section 11.2, the reasonable
expenses of, or incurred by, Agent, any Lender and their respective counsel, to
the extent billed as of the Closing Date, in connection with the negotiation and
closing of the transactions contemplated herein.

(a)  Background Checks.  Agent and Lenders shall have received and be satisfied
with background checks on key managers of Borrower as Majority Lenders shall
designate.

(b)  Key Man Life Insurance.  Agent shall have received evidence of the
assignment of life insurance policy and the proceeds payable thereunder,
insuring the life of Matthew Flemming in an amount at least equal to Two Million
Five Hundred Thousand Dollars ($2,500,000).

(c)  Required Documents and Certificates.  On the Closing Date, Agent shall have
received the following, in each case in form, scope and substance satisfactory
to Agent:

(i)  the Security Agreements;

(ii)  the Guaranties;

 



--------------------------------------------------------------------------------



(iii)  a fully executed copy of the Purchase Agreement and all related documents
with respect to the acquisition of HIG executed in connection therewith;

(iv)  evidence satisfactory to Agent and each Lender, in Agent and each Lender’s
sole discretion, confirming that Borrower’s EBITDA plus the EBITDA generated by
the assets to be acquired pursuant to the Purchase Agreement equal or exceed in
the aggregate $6,000,000, as determined as of May 31, 2014 (on a trailing
12-month basis);

(v)  [reserved];

(vi)  the original stock certificates evidencing all of the shares of stock of
KMHVC and HIG which are issued and outstanding, together with related stock
powers executed in blank by the appropriate Person;

(vii)  an Officer’s Certificate from Borrower, each Guarantor and each
Subsidiary executing a Transaction Document dated as of the Closing Date
certifying, inter alia, (A) the Articles of Incorporation or Bylaws (or
equivalent corporate documents), as amended and in effect, of Borrower, each
Guarantor and each Subsidiary; (B) resolutions duly adopted by the Board of
Directors (or equivalent governing body) of Borrower, each Guarantor and each
Subsidiary authorizing the transactions contemplated by the Transaction
Documents to which it is a party; and (C) the incumbency and specimen signatures
of the officers of Borrower, each Guarantor and each Subsidiary authorized to
execute documents on its behalf;

(viii)  a certificate from the appropriate public official of the jurisdiction
in which Borrower, each Guarantor and each Subsidiary is organized as to the
continued existence and good standing of Borrower, each Guarantor and each
Subsidiary;

(ix)  a certificate from the appropriate public official of each jurisdiction in
which Borrower, each Guarantor and each Subsidiary is authorized and qualified
to do business as to the due qualification and good standing of Borrower, each
Guarantor and each Subsidiary unless failure is not reasonably likely to have a
Material Adverse Effect;

(x)  a legal opinion in form, substance and scope reasonably satisfactory to
Agent from counsel for, and issued upon the express instructions of, Borrower,
each Guarantor and each Subsidiary;

(xi)  certified copies of Requests for Information of Copies (Form UCC-11), or
equivalent reports, listing all effective financing statements which name
Borrower, any Guarantor or any Subsidiary (under its present name, any trade
names and any previous names) as debtor and which are filed, together with
copies of all such financing statements;

 



--------------------------------------------------------------------------------



(xii)  all federal and state tax returns for the last three (3) years for
Borrower, each Guarantor and each Subsidiary and such other financial
information as Agent shall require; and

(xiii)  such other documents as Agent shall reasonably request.

Section 7.2.  Conditions to each Account Purchase.  Lender will not be obligated
to purchase any Approved Receivable hereunder unless Lender shall elect to
purchase such Approved Receivable, in its sole discretion, and all of the
following conditions shall be satisfied at the time of such purchase:

(a)  Representations and Warranties.  The representations and warranties made,
or deemed made, in or pursuant to this Agreement and the other Transaction
Documents shall be true and correct as of the date of the contemplated purchase
as though originally made on such date, and Lender shall have received a
certificate from the chief financial officer of Borrower certifying that:
(i) the representations and warranties of Borrower, each Guarantor and each
Subsidiary contained in the Transaction Documents (other than those
representations and warranties limited by their terms to a specific date) shall
be true and correct on and as of the particular Purchase Date, as though made on
and as of such date; (ii) no Event of Default or Default has occurred and is
continuing; and (iii) no event has occurred since the date of the most recent
financial statements delivered pursuant to Section 8.1(a), that has caused, or
could reasonably be expected to cause, a Material Adverse Effect.

(b)  No Default.  No Event of Default or Default shall have occurred and be
continuing.

(c)  Other Documentation and Information.  Lender shall have received such other
evidence, documentation and information as Lender may reasonably request.

Section 7.3.  Post-Closing Conditions. Borrower shall cause the conditions set
forth on Schedule 7.3 hereto to be satisfied in full, on or before the date
specified for each such condition, time being of the essence, and each to be
satisfactory, in form and substance as acceptable to Majority Lenders in their
sole discretion.

ARTICLE VIII

AFFIRMATIVE COVENANTS  

Borrower covenants and agrees that, so long as Borrower may request that Lender
purchase Approved Receivables under this Agreement and until payment in full of
the Obligations, Borrower will and will cause each Guarantor and each Subsidiary
to:

Section 8.1.  Financial Statements and Information.  Furnish or cause to be
furnished to Agent a copy of each of the following within the times indicated:

 



--------------------------------------------------------------------------------



(a)  as soon as available and in any event no later than one hundred five (105)
days after the end of Borrower’s and each Guarantor’s fiscal year, (i) annual
audited consolidated financial statements for Borrower and its Subsidiaires, and
all notes thereto, including a balance sheet and statements of income, retained
earnings and cash flows for such fiscal year and the immediately preceding
fiscal year in comparative form, all prepared in conformity with GAAP on a
consolidated basis and accompanied by a report and opinion of independent
certified public accountants satisfactory to Majority Lenders stating that such
accountants have conducted audits of such financial statements in accordance
with generally accepted auditing standards and that, in their opinion, such
financial statements present fairly, in all material respects, Borrower’s and
each Guarantor’s, as applicable, financial position as of their date and the
results of Borrower’s and each Guarantor’s, as applicable, operations and cash
flows for the period they covered in conformity with GAAP, and (ii) annual
unaudited consolidated financial statements for each Guarantor, including a
balance sheet and combined statements of income, retained earnings and cash
flows for such fiscal year and the immediately preceding fiscal year in
comparative form, all prepared in accordance with GAAP on a consolidated basis
as applied in the preparation of the audited financial statements described in
clause (a)(i) above and certified on behalf of Borrower or such Guarantor, as
applicable, by an appropriate officer or other responsible party acceptable to
Agent;

(b)  as soon as available but in any event within fifty (50) days after the end
of each fiscal quarter, unaudited consolidated financial statements for Borrower
and each Guarantor, including a balance sheet as at the close of such quarter,
and a cash flow and income statement for such quarter, all prepared in
accordance with GAAP on a consolidated basis and certified on behalf of Borrower
or such Guarantor, as applicable, by an appropriate officer or other responsible
party acceptable to Agent;

(c)  as soon as available and in any event within thirty (30) days after the end
of each month, unaudited consolidated financial statements for Borrower and each
Guarantor, including a balance sheet as at the close of such month, and a cash
flow and income statement for such month, all prepared in accordance with GAAP
on a consolidated basis and certified on behalf of Borrower or such Guarantor,
as applicable, by an appropriate officer or other responsible party acceptable
to Agent;

(d)  as soon as available and in any event within fifteen (15) days after the
end of each calendar month a complete aging of all Accounts Receivable by
Borrower;   

(e)  as soon as available and in any event within thirty (30) days prior to the
end of each fiscal year of Borrower, (i) annual operating budgets (including
income statements, balance sheets and cash flow statements, by month) for the
upcoming fiscal year of Borrower, and (ii) annual financial projections for the
following fiscal year (on a quarterly basis) as approved by Borrower’s board of
directors, together with any related business forecasts used in the preparation
of such annual financial projections;

(f)  as soon as available and in any event within five (5) days of filing,
copies of all periodic and other reports, proxy statements and other materials
filed by Borrower with the SEC, any Governmental Authority succeeding to any or
all of the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be;

 



--------------------------------------------------------------------------------



(g)  promptly following the discovery thereof, information in reasonable detail
correcting any information provided to Agent or any Lender which Borrower, any
Guarantor or any Subsidiary discovers to be inaccurate or misleading in any
material respect;

(h)  such other information relating to Borrower’s, any Guarantor’s or any
Subsidiary’s financial condition and affairs as Agent or any Lender may from
time to time reasonably requests or as may be required from time to time by any
Transaction Document; and

(i)  contemporaneously with the delivery of the annual and quarterly financial
statements referred to in clauses (a) and (b) above, such financial reports and
information as Agent shall require evidencing compliance with the applicable
financial covenants, which reports and information shall include, at a minimum,
delivery to Agent and each of the Lenders of an officer’s certificate
substantially in the form set forth on Exhibit B attached hereto, signed by an
authorized financial or accounting officer of Borrower (or any other authorized
officer satisfactory to Agent) (a “Compliance Certificate”), and, if requested
by Agent, back-up documentation (including invoices, receipts and other evidence
of costs incurred during such quarter as Agent shall reasonably require)
evidencing the propriety of the deductions from revenues in determining such
compliance.

Section 8.2.  Maintenance of Existence/Good Standing and Permits.  Maintain (a)
its existence and obtain and maintain all franchises and permits necessary for
Borrower, each Guarantor and each Subsidiary continuously to be in good standing
in its state of its organization with full power and authority to conduct its
regular business and to own and operate its property; (b) all licenses, permits,
other authorization and agreements necessary to operate and maintain its various
businesses; and (c) its property, including leasehold estates, in a good,
operable condition.

Section 8.3.  Compliance With Governmental Requirements.  Conduct its business
in substantial compliance with all Governmental Requirements, including, but not
limited to, any environmental laws, and will comply with and punctually perform
all of the covenants, agreements and obligations imposed upon it to the extent
any failure to so comply could reasonably be expected to have a Material Adverse
Effect or cause any representation or warranty in the Transaction Documents to
be false or misleading.

Section 8.4.  Payment of Obligations.  Pay punctually and discharge when due,
(a) or renew or extend, any debt incurred by it and will discharge, perform and
observe the covenants, provisions and conditions to be performed, discharged and
observed on its part in connection therewith or in connection with any agreement
or other instrument relating thereto or in connection with any mortgage, pledge
or lien existing at any time upon any of the property or assets of Borrower, any
Guarantor or any Subsidiary; provided, that nothing contained in this Section
8.4 shall require Borrower, any Guarantor or any Subsidiary to pay, discharge,
renew or extend any such indebtedness or to discharge, perform or observe any
such covenants, provisions and conditions so long as Borrower, such Guarantor or
such Subsidiary shall be diligently and in good faith contesting any claims
which may be asserted against it with respect to any such indebtedness or any
such covenants, provisions and conditions and shall set aside on its books
reserves with respect thereto deemed adequate by Agent; and (b) all taxes, lease
payments and any other obligations arising in connection with the ownership and
operation of Borrower’s, any Guarantor’s or any Subsidiary’s businesses.

 



--------------------------------------------------------------------------------

Section 8.5.  Notification of Material Adverse Change.  Immediately upon
acquiring knowledge of any material adverse change in its assets, liabilities,
financial condition, business, operations, affairs or circumstances, notify
Agent in writing thereof, setting forth the nature of such change in reasonable
detail and will take or cause to be taken all such steps as are necessary or
appropriate to remedy promptly any such change.

Section 8.6.  Notification of Defaults.  Immediately upon acquiring knowledge
thereof, notify Agent by telephone (and confirm such notice in writing within
five (5) days) of the existence of any Default or Event of Default hereunder or
of any default or event of default (however denominated) under any of the
Transaction Documents, or under the loan papers evidencing and/or securing any
other Debt, specifying the nature and duration thereof and what action Borrower
has taken, is taking and proposes to take with respect thereto.  In no event
shall silence by Agent or any Lender be deemed a waiver by it of a Default or an
Event of Default.  Borrower will take all such steps as are necessary or
appropriate to remedy promptly any such Default or Event of Default

Section 8.7.  Notification of Ownership Changes.  Promptly (and in any event
within two (2) Business Days) notify Agent of any change in, or encumbrance to
ownership of more than ten percent (10%) of the capital stock of Borrower, any
Guarantor or any Subsidiary.  

Section 8.8.  Notification of Lawsuits.  Promptly (and in any event within two
(2) Business Days) upon obtaining knowledge of the institution of any legal
actions pending or threatened in writing against Borrower, any Guarantor or any
Subsidiary, notify Agent in writing of the pendency of such legal action.  Agent
or any Lender may (but shall not be required to) participate in any such legal
action, and Borrower, the applicable Guarantor or the applicable Subsidiary
shall from time to time deliver to Agent and such Lender all instruments
requested by it to permit such participation.  Borrower, the applicable
Guarantor, or the applicable Subsidiary shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Agent and any Lender,
their attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceeding.

Section 8.9.  Additional Information.  Furnish to Agent or any Lender from time
to time such information relating to the Collateral or Borrower’s, any
Guarantor’s or any Subsidiary’s financial condition and affairs as Agent or such
Lender may from time to time request or as may be required from time to time by
any Loan Document.

Section 8.10. Books and Records.  At all times maintain proper books of record
and account in accordance with GAAP or, if approved by Majority Lenders, other
sound accounting practice in which true, full and correct entries will be made
of all its dealings and business affairs, and will set aside on its books
adequate reserves for depletion, depreciation, obsolescence and/or amortization
of its property, and all other reserves which, in accordance with sound
accounting practice, should be set aside, and will write down, to the estimated
salvage value thereof, all property not useful in its business.  Agent or any
Lender shall be entitled to have such books examined and audited, at the expense
of Borrower, at any time by representatives of Agent or any Lender.  

 



--------------------------------------------------------------------------------

Section 8.11. Insurance.  At all times maintain insurance with insurance
companies acceptable to Agent , in such amounts and against such risks as are
satisfactory to Agent, including without limitation casualty and liability
insurance complying with the loss payee and notice requirements specified in
Section 7.1(d), and, in any event, as would be reasonably prudent for entities
in the same or similar type and size of business and owning similar property in
the same general area, and furnish to Agent, not less frequently than annually a
certificate of insurance as to the insurance carried.  If Borrower, any
Guarantor, or any Subsidiary shall at any time or times hereafter fail to obtain
or maintain any of the policies of insurance required herein, or fail to pay any
premium in whole or in part relating to such policies, Agent may if instructed
in writing by the Majority Lenders, but shall not be obligated to, obtain or
cause to be maintained insurance coverage, including at the Majority Lenders’
option, the coverage provided by all or any of the policies of Borrower and its
Subsidiaries or Guarantors and pay all or any part of the premium therefor,
without waiving any default by Borrower, and any sums so disbursed by Lenders
shall be payable on demand.

Section 8.12. Deposit Relationship.  At all times maintain all depository and
treasury services businesses with Heartland Bank during the term of this
Agreement; provided, that Borrower shall have a period not to exceed sixty (60)
days to move all such depository and treasury services business to Heartland
Bank and close all of the accounts identified on Schedule 8.12.

Section 8.13. Assignment of Contracts.  As additional security for the
Obligations, Borrower hereby transfers and assigns to Agent, for the benefit of
the Lenders, all of Borrower’s right, title and interest, but not its liability,
in, under, and to all contracts and agreements related to the Collateral and
agrees that all of the same are covered by the security agreement provisions of
the Security Agreements.  Borrower agrees to deliver to Agent from time to time
upon Agent’s request such consents to the foregoing assignment from parties
contracting with Borrower as Agent may require. Neither this assignment nor any
action by Agent or any Lender shall constitute an assumption by Agent or any
Lender of any obligation under any contract.  Borrower hereby agrees to perform
all of its obligations under any contract, and Borrower shall continue to be
liable for all obligations of Borrower with respect thereto.  Agent, upon the
written instruction of the Majority Lenders, shall have the right at any time
(but shall have no obligation) to take in its name or in the name of Borrower
such action as the Majority Lenders may determine to be necessary to cure any
default under any contract or to protect the rights of Borrower, Agent or the
Lenders with respect thereto.  Borrower irrevocably constitutes and appoints
Agent, for the benefit of the Lenders, as Borrower’s attorney-in-fact, which
power of attorney is coupled with an interest and irrevocable, to enforce in
Borrower’s name or in Agent’s or any Lender’s name all rights of Borrower under
any contract.  Neither Agent nor any Lender shall incur any liability if any
action so taken by it or on its behalf shall prove to be inadequate or invalid.
 Borrower indemnifies and holds Agent and each Lender harmless against and from
any loss, cost, liability or expense (including, but not limited to,
consultants’ fees and expenses and attorneys’ fees and expenses) incurred in
connection with Borrower’s failure to perform such contracts or any action taken
by Agent or any Lender, except as set forth in the next sentence.  





--------------------------------------------------------------------------------

WITHOUT LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY TO AGENT AND TO EACH
LENDER WITH RESPECT TO MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE
OUT OF, OR ARE CLAIMED TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE (WHETHER
SOLE, COMPARATIVE OR CONTRIBUTORY) OR STRICT LIABILITY OF LENDER.  HOWEVER, SUCH
INDEMNITIES SHALL NOT APPLY TO LENDER TO THE EXTENT THAT THE SUBJECT OF THE
INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LENDER.  Borrower represents and warrants to Agent and to each
Lender that the copy of any contract furnished or to be furnished to Agent is
and shall be a true and complete copy thereof, that there have been no
modifications thereof which are not fully set forth in the copies delivered, and
that Borrower’s interest therein is not subject to any claim, setoff, or
encumbrance.

Section 8.14. Inspection.  Agent, each Lender and their agents may inspect the
Collateral at any reasonable time upon advance notice, unless Agent or any
Lender deems such inspection is of an emergency nature, in which event Borrower
shall provide Agent, each Lender and their agents with immediate access to the
Collateral or to the location of the Collateral.  Borrower will furnish to
Agent, each Lender and their agents, for inspection and copying, all
specifications, books and records, and other documents and information that
Lender may request from time to time.

Section 8.15. Notice to Agent.  Borrower shall promptly within five (5) days
after the occurrence of any of the following events, notify Agent in writing
thereof, specifying in each case the action Borrower has taken or will take with
respect thereto:  (a) any violation of any law or Governmental Requirement;
(b) any litigation, arbitration or governmental investigation or proceeding
instituted or threatened against Borrower, any Guarantor or any Subsidiary, and
any material development therein; (c) any labor controversy pending or
threatened against Borrower, any Guarantor or any Subsidiary, or any contractor
thereof, and any material development in any labor controversy; (d) any notice
received by Borrower, any Guarantor or any Subsidiary with respect to the
cancellation, alteration or non-renewal of any insurance coverage maintained
with respect to the Collateral; (e) any lien filed against the Collateral; or
(f) any required permit, license, certificate or approval with respect to the
Collateral lapses or ceases to be in full force and effect.

Section 8.16. Other Information.  Borrower shall furnish to Agent and Lenders
from time to time upon Agent’s request such other information relating to
Borrower, any Guarantor, any Subsidiary, the Collateral or any other indemnitor
or other person or party connected with Borrower, any Guarantor, any Subsidiary,
the Loan, the Collateral or any security for the Loan.

Section 8.17. Reports and Testing.  Borrower shall promptly deliver to Agent and
Lenders copies of all reports, studies, inspections and tests made on any
property on which the Collateral is or has been located.

Section 8.18. Appraisal.  Agent, for the benefit of the Lenders, may obtain from
time to time, an appraisal of all or any part of the Collateral prepared in
accordance with written instructions from Agent by a third-party appraiser
engaged directly by Agent and approved by the Majority Lenders. Each such
appraiser and appraisal shall be satisfactory to Agent (including satisfaction
of applicable regulatory requirements).  The cost of any such appraisal shall be
borne by Borrower; provided that in no event shall Borrower be responsible for
the cost of more than one appraisal in any twelve (12) month period, unless a
Default or Event of Default has occurred.

 



--------------------------------------------------------------------------------

Section 8.19. Financial Covenants.

(a)  Fixed Charge Coverage Ratio.  Borrower shall maintain at all times, as
determined on the last day of each fiscal quarter commencing December 31, 2014
for the twelve (12) month period then ending, a Fixed Charge Coverage Ratio of
not less than 1.20 to 1.00; provided, that with regard to the calculation of the
foregoing for every testing period prior to the first anniversary of the Closing
Date, clause (b) of the definition of Fixed Charge Coverage Ratio will be
calculated for the period of time from the Closing Date to the date of
calculation, annualized to give effect to a twelve (12) month period.

(b)  Tangible Net Worth.  Borrower shall maintain at all times, as determined on
the last day of each fiscal quarter commencing December 31, 2014, a Tangible Net
Worth of not less than $1,000,000.

(c)  Capital Expenditures.  Borrower will not and will not permit any Subsidiary
to either make or commit or agree to make any Capital Expenditure that was not
included in the annual budget provided to, and approved by the Majority Lenders,
during any fiscal quarter that would cause the aggregate amount of all Capital
Expenditures in such fiscal quarter to exceed $100,000, unless otherwise agreed
to by the Majority Lenders in writing.  Majority Lenders hereby agree that the
Capital Expenditures set forth on Schedule 8.19 shall be deemed approved for the
annual budget for 2015; provided, however, that when such payment becomes due
and payable, if a Default or Event of Default is occurring or would result from
such payment, the payment will be deferred until such time when no Default or
Event of Default exists or would result from such payment.

(d)  First Lien Leverage Ratio.  Borrower shall maintain at all times, as
determined on the last day of each fiscal quarter for the twelve (12) month
period then ending, a First Lien Leverage Ratio of no greater than (i) for the
period ending December 31, 2014, 3.00 to 1.00; (ii) for the period ending March
31, 2015, 2.75 to 1.00; (iii) for the period ending June 30, 2015, 2.50 to 1.00;
(iv) for the period ending September 30, 2015, 2.25 to 1.00; and (v) for the
period ending December 31, 2015, and each fiscal quarter thereafter, 2.00 to
1.00.

(e)  Ratio of EBITDA to Interest Expense.  Borrower will not permit, as
determined on the last day of each fiscal quarter for such fiscal quarter then
ending, the ratio of EBITDA for the twelve-month period ending on such date to
cash Interest Expense for the twelve-month period ending on such date to be less
than:  (i) for the period ending December 31, 2014, 2.75 to 1.00, (ii) for each
period ending during the calendar year 2015, 3.75 to 1.00, and (iii) for each
period ending during the calendar year 2016 and each year thereafter, 4.75 to
1.0.

 



--------------------------------------------------------------------------------



(f)  Debt Service Reserve Account.  Borrower shall maintain at all times a
balance in the Debt Service Reserve Account sufficient to pay all Debt and
Interest Expense to be paid during the next fiscal quarter. It is expressly
understood that the Debt Service Reserve Account is not an advance payment of
Debt and Interest Expense and will be held by Agent as security for the
performance of Borrower under this Agreement.  If at any time any payment due
under any Debt of Borrower is overdue and unpaid, at the option (and without
obligation) of the Majority Lenders, Agent may apply any portion of the Debt
Service Reserve Account to the payment of any such overdue payment.  Should any
portion of the Debt Service Reserve Account be appropriated and applied by Agent
for the payment of overdue amounts owing on any Debt, including the Obligations
or should the amount of the Debt Service Reserve Account be insufficient to pay
all Debt and Interest Expense to be paid during the next fiscal quarter of
Borrower, Borrower must, upon the written demand of Agent, forthwith remit to
Agent, a sufficient amount in cash to restore the Debt Service Reserve Account
to the amount required hereunder.

Section 8.20. Operations Meeting.  Borrower will hold a regularly scheduled
operations meeting with Agent and the Lenders at least monthly during the period
prior to the first anniversary of the Closing Date and at least quarterly
thereafter.  Such operations meetings may be conducted telephonically.

Section 8.21. Cash Collateral Account; Collections Account.  Except as set forth
below, all proceeds of Collateral shall be deposited by Borrower into a blocked
account administered by Agent (the “Cash Collateral Account”), pursuant to a
blocked account agreement in form and substance satisfactory to Agent.  Lenders
will pay the purchase price for any Approved Receivable to Borrower by crediting
the Net Amount, less the Reserve, to the Borrower’s Cash Collateral Account to
be disbursed for Approved Uses, including without limitation, payments for
Borrower’s existing Capitalized Leases set forth on Schedule 8.21 hereof
(“Permitted Capital Leases”).  Notwithstanding the foregoing, Borrower shall
direct all Account Debtors to deliver or transmit all proceeds of Accounts
Receivable into a lockbox account as specified by Agent (the “Collections
Account”), which such Collections Account shall be subject to a blocked account
agreement in form and substance satisfactory to Agent.  Additionally, Borrower
shall immediately deliver all payments on, and proceeds of Accounts Receivable,
to the Collections Account.  Upon the occurrence of an Event of Default, Agent
shall be, and hereby is, authorized to pay on a daily basis all amounts in the
Collections Account or the Cash Collateral Account to the Agent, for the benefit
of the Lenders, to be applied, first, to the Term Loan, and, second, to all
other Obligations.

Section 8.22. Approved Receivables. With respect to each Approved Receivable as
it arises: (a) (i) the Borrower will have made delivery of the goods and/or will
have rendered the services represented by the Invoice, and the goods and/or
services will have been accepted; (ii) the Borrower will have preserved and will
continue to preserve any Liens and any rights to Liens available by virtue of
the sales and/or services; (iii) the Customer will not be a Guarantor or a
Subsidiary or Affiliate of Borrower; (iv) the Lender's copy of the Invoice will
be genuine and will comply with this Agreement; (v) the Borrower will have no
knowledge of any dispute or potential dispute that may impair the validity of
the transaction or the Customer's obligation to pay the related Approved
Receivable in accordance with its terms; (vi) the Borrower will have the right
to render the services and/or to sell the goods creating the Approved
Receivable, and will do so in compliance with all Governmental Requirements;
(vii) the Borrower will have paid or provided for the payment of all taxes
arising from the transaction creating





--------------------------------------------------------------------------------

the Approved Receivable; (viii) the Approved Receivable will not be subject to
any deduction, offset, defense, or counterclaim; and (ix) the Borrower will
notify Lender immediately of any upgrades and/or changes to its accounting
software; (b) the transactions described in Section 2.1 are account purchase
transactions, and the Borrower will reflect such transactions in its accounting
books and records as absolute sales of Approved Receivables to the Lender; (c)
the Borrower will reimburse and indemnify the Lender for all loss, damage and
expenses, including reasonable attorneys’ fees, incurred in defending such
transactions as absolute sales of Approved Receivables, or as a result of the
recharacterization of such transactions; and (d) in the event of the
commencement of any proceeding under any bankruptcy, insolvency or other similar
law by or against the Borrower, the Borrower will not oppose or object to any
motion by the Lender seeking relief from the automatic stay provisions of such
laws with respect to the Reserve or the Reserve Account, or to any motion by the
Lender with respect to the Approved Receivables.

Section 8.23. Forms and Procedures.  The Borrower will use only forms, and
agreements supplied to or approved by the Lender in connection with the Approved
Receivables, and will follow all procedures that are satisfactory to the Lender
in connection with the use of such forms and agreements.  The Lender does not
desire to manage or operate the Borrower but to insure that the Borrower is
properly representing the billing terms to its Customers.

Section 8.24. Responsibility for Use.  The Borrower is solely responsible for
the adequacy, completeness, delivery and accuracy of the raw data relating to
the Approved Receivables, its preparation in the form required by the Lender,
and its transmission to the Lender.  The Borrower provides to the Lender all
information  used to create the form of credit application and agreement and
other documentation.  The Borrower understands that these  documents  should be
reviewed by the Borrower's counsel, as the Lender makes no representation or
warranty as to their enforceability in the Borrower's state or their compliance
with applicable Governmental Requirements.  The Lender and the Borrower agree
that the Lender is the owner of all Approved Receivables purchased by the
Lender, and that all activities of the Lender in connection with the purchase of
Approved Receivables, receipt of payments for the Approved Receivables,
generation of information, and processing of data, is for the account of the
Lender's own affairs, and that the information generated in connection with
those activities is the property of the Lender.  The Lender is not performing as
a collection agency under this Agreement.

Section 8.25. Hazardous Material Laws.

(a)  Use and operate all of its facilities and properties in material compliance
with all applicable Hazardous Material Laws, keep all material required permits,
approvals, certificates, licenses and other authorizations required under such
Hazardous Material Laws in effect and remain in compliance therewith, and handle
all Hazardous Materials in material compliance with all applicable Hazardous
Material Laws;

(b)  (i) Promptly notify the Agent and provide copies upon receipt of all
written claims, complaints, notices or inquiries received by any Credit Party
relating to its facilities and properties or compliance with Hazardous Material
Laws which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect and (ii) promptly cure and have dismissed with prejudice
to the reasonable satisfaction of the Agent and the Majority Lenders any
material actions and proceedings relating to compliance with Hazardous Material
Laws to which any Credit Party is named a party, other than such actions or
proceedings being contested in good faith and with the establishment of
reasonable reserves;

 



--------------------------------------------------------------------------------



(c)  To the extent necessary to comply in all material respects with Hazardous
Material Laws, remediate or monitor contamination arising from a release or
disposal of Hazardous Material, which solely, or together with other releases or
disposals of Hazardous Materials could reasonably be expected to have a Material
Adverse Effect;

(d)  Provide such information and certifications which the Agent or any Lender
may reasonably request from time to time to evidence compliance with this
Section 8.25.

Section 8.26. Publicly Traded Status.  HII will not take any action or knowingly
take any inaction or file any document to terminate or cause the termination of
the registration of its common stock under Section 12 of the Securities Act of
1934, as amended, without Majority Lender's consent.

ARTICLE IX

NEGATIVE COVENANTS  

Borrower covenants and agrees that, so long as Borrower may request that Lender
purchase Approved Receivables under this Agreement and until payment in full of
the Obligations, Borrower will not and will not permit any Subsidiary to, and no
Guarantor will, without obtaining the prior written consent of the Majority
Lenders:

Section 9.1.  Debt.  Create, incur, suffer or permit to exist, or assume or
guarantee, directly or indirectly, or otherwise become or remain liable with
respect to, any Debt, contingent or otherwise (including without limitation, any
off balance sheet liabilities), except the Obligations and the Debt set forth on
Schedule 9.1.  Notwithstanding the foregoing, Borrower shall be permitted to
incur purchase money Debt and Capitalized Leases in respect of specific items of
equipment after December 31, 2015, provided, however, that (i) any Liens granted
by Borrower in connection with such future purchase money Debt or Capitalized
Lease must also be permitted under (l) of the definition of Permitted Liens;
(ii) no Default or Event of Default exists at the time of such incurrence, (iii)
Borrower can demonstrate pro forma compliance with the financial covenants set
forth in Section 8.19 after the incurrence of such Debt, and (iv) the principal
and interest payment terms of such Debt are approved by the Majority Lenders.

Section 9.2.  Liens.  Create or suffer to be created or to exist any Lien
excepting only Permitted Liens.

Section 9.3.  Organizational Documents.  Modify or amend its organization
documents or suffer or permit a material modification or amendment to its
organizational documents in any manner that reasonably could be expected to
affect any rights of Agent or any Lender under the Transaction Documents or have
a Material Adverse Effect.

 



--------------------------------------------------------------------------------

Section 9.4.  No Subsidiaries.  Acquire or form any Subsidiary unless (a) such
Subsidiary (i) is a wholly-owned Subsidiary, (ii) executes and delivers to
Agent, for the benefit of the Lenders, a Guaranty and such other Transaction
Documents as required by Agent, and (iii) delivers such certificates, evidences
of corporate action, financing statements, opinions of counsel and other
documents as Agent or any Lender may reasonably request, and (b) Borrower, the
appropriate Guarantor or the appropriate Subsidiary executes a Security
Agreement pledging to Agent, for the benefit of the Lenders, the stock of such
new Subsidiary, and delivers to Agent the applicable stock certificates and
stock powers executed in blank, all of the items referred to in (a) and (b)
above to be in form and substance reasonably satisfactory to Agent, in each case
not later than 10 days after the acquisition or formation of such Subsidiary.

Section 9.5.  Dividends.  Declare or pay any Distributions except as set forth
below (“Permitted Distributions”):

(a)   Dividends payable solely in shares of Borrower common stock;

(b)  So long as no Default or Event of Default has occurred and is continuing
and would not exist immediately after such payment, dividends in respect of
Borrower’s currently outstanding shares of its Series A Convertible Preferred
Stock; provided, that Borrower must deliver to Agent pro forma compliance with
the financial covenants set forth in Section 8.19 both before and after the
making of such Permitted Distribution;

(c)  Issuances of Borrower’s common stock upon conversion or exercise of any
equity and/or debt instruments.

Section 9.6.  Acquisitions.  Make any Acquisition, other than Permitted
Acquisitions.

Section 9.7.  Mergers, Conveyances, Consolidations, etc.  (a) Merge or
consolidate with or into any other Person, (b) convey, sell, lease, transfer,
assign or otherwise dispose of all or substantially all of its assets to any
Person, including but not limited to the sale or discount of any Accounts
Receivable and any sale/leaseback transaction, or (c) adopt or effect any plan
of reorganization, recapitalization, liquidation or dissolution, except that a
Subsidiary of Borrower may be a party to any merger or consolidation that
constitutes an Acquisition permitted by Section 9.6, provided that such
Subsidiary shall be the survivor of any such merger or consolidation.

Section 9.8.  Change of Name or Location.  Change its name, state of
organization, or the location of its chief executive office without first
notifying Agent in writing of such change at least thirty (30) days before its
effective date.

Section 9.9.  Investments.  Make or permit to remain outstanding any Investment
other than Permitted Investments.

Section 9.10. Subordinated Debt.  Permit any amendment or modification to the
documents evidencing or governing any subordinated debt permitted by the
Majority Lenders hereunder, or directly or indirectly, voluntarily prepay,
defease or in substance defease, purchase, redeem, retire, or otherwise acquire,
any such subordinated debt.

 



--------------------------------------------------------------------------------

Section 9.11. Character of Business.  Change the general character of its
business as conducted on the Closing Date, or engage in any type of business not
reasonably related to its business as presently conducted.

Section 9.12. Management Change.  Permit the termination of, or change of, (a)
Matthew C. Flemming as the Chairman, the President, Chief Executive Officer, or
Chief Financial Officer of Borrower, or (b) the Chief Executive Officer of any
Guarantor.

Section 9.13. Location of Collateral.  Without at least fifteen (15) days prior
written notice to Agent add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than
Twenty-Five Thousand Dollars ($25,000) in Borrower’s, such Guarantor’s or such
Subsidiary’s assets or property) or deliver any portion of the Collateral
valued, individually or in the aggregate, in excess of Twenty-Five Thousand
Dollars ($25,000) to a bailee at a location other than to a bailee and at a
location already disclosed to Agent in writing.  If Borrower intends to deliver
any portion of the Collateral valued, individually or in the aggregate, in
excess of Twenty-Five Thousand Dollars ($25,000) to a bailee, and Agent and such
bailee are not already parties to a bailee agreement governing both the
Collateral and the location to which Borrower intends to deliver the Collateral,
then Borrower shall cause such bailee to execute and deliver a bailee agreement
in form and substance satisfactory to Agent.

Section 9.14. Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate, except for (i)
transactions that are in the ordinary course of Borrower’s, such Guarantor’s or
such Subsidiary’s business, upon fair and reasonable terms that are no less
favorable to Borrower, such Guarantor or such Subsidiary than would be obtained
in an arm’s length transaction with a non-affiliated Person, (ii) transactions
between or Borrower and any Guarantor or Subsidiary, or (iii) transactions set
forth on Schedule 9.14.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.1. Events of Default.  The occurrence of any of the following events
shall constitute an “Event of Default” (herein so called) under this Agreement:

(a)  Borrower shall fail to pay when due any principal of or interest on the
Term Loan or any monetary amount due under this Agreement or any other
Transaction Document on demand;

(b)  Borrower shall fail to pay any other monetary amount when due under this
Agreement or any other Loan Document (other than an amount payable under Section
10.01(a)), when due and such failure shall continue unremedied for a period of
five (5) days;

(c)  any covenant, agreement or condition contained in Section 8.1, 8.2, 8.3,
8.5, 8.6, 8.7, 8.8, 8.10, 8.11, 8.12, 8.13, 8.14, 8.15, 8.19, 8.20, 8.21, 8.22,
8.23 or Article IX of this Agreement  is not fully and timely performed,
observed or kept in all material respects;

 



--------------------------------------------------------------------------------



(d)  any covenant, agreement or condition contained in this Agreement or in any
other Loan Document (other than as covered by Sections 10.1(a), 10.1(b) and
10.1(c) above) is not fully and timely performed, observed or kept in all
material respects, and which such failure continues for a period of thirty (30)
days after the date any officer of Borrower obtains knowledge of such default or
Agent sends notice to Borrower of such failure; provided, however, that Agent
shall not be required to give any such notice more than two (2) times in any
twelve (12) month period;

(e)  any representation, warranty, certification or statement made or deemed to
have been made by Borrower, any Guarantor or any Subsidiary in this Agreement or
by Borrower, any Guarantor or any Subsidiary or any other Person in any
certificate, financial statement or other document delivered pursuant to this
Agreement, including, without limitation, any other Transaction Document, shall
prove to have been incorrect in any material respect when made;

(f)  any event or condition shall occur and continue unremedied or unwaived for
a period beyond any applicable cure period provided pursuant to the terms of any
Debt of Borrower, any Guarantor, or any Subsidiary which entitles (or, with the
giving of notice or lapse of time or both, would entitle) the holder of any such
Debt to accelerate the maturity thereof;

(g)  Borrower, any Guarantor or any Subsidiary shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(h)  an involuntary case or other proceeding shall be commenced against
Borrower, any Guarantor, or any Subsidiary seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of forty-five (45) days; or
an order for relief shall be entered against Borrower, any Guarantor, or any
Subsidiary under the federal bankruptcy laws as now or hereafter in effect;

(i)  (i) the service of process seeking to attach, by trustee or similar
process, any funds of Borrower, any Guarantor, or any Subsidiary, or (ii) a
notice of lien or levy is filed against any of the assets of Borrower, any
Guarantor, or any Subsidiary by any Governmental Authority, and the same under
subclauses (i) and (ii) hereof are not, within fifteen (15) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise);

 



--------------------------------------------------------------------------------



(j)  (i) any material portion of the assets of Borrower, any Guarantor, or any
Subsidiary is attached, seized, levied on, or comes into possession of a trustee
or receiver, or (ii) any court order enjoins, restrains, or prevents Borrower,
any Guarantor, or any Subsidiary from conducting all or any material part of its
business;

(k)  one or more final, non-appealable judgments or orders for the payment of
money in an aggregate amount outstanding at any time shall be rendered against
Borrower, any Guarantor or any Subsidiary and such judgment or order (i) shall
continue unsatisfied and unstayed (unless bonded with a supersedeas bond at
least equal to such judgment or order) for a period of thirty (30) days or (ii)
is not fully paid and satisfied at least ten  days prior to the date on which
any of its assets may be lawfully sold to satisfy such judgment or order;

(l)  one or more judgments or orders for the payment of money in an aggregate
amount exceeding $50,000 shall be rendered against Borrower, any Guarantor or
any Subsidiary, whether or not otherwise bonded or stayed;

(m)  the sale, pledge, encumbrance, assignment or transfer, voluntarily or
involuntarily, of any interest in any Borrower (other than publicly-traded
shares of HII), any Guarantor, or any Subsidiary, without the prior written
consent of the Majority Lenders;

(n)  a Change in Control;

(o)  the occurrence of any breach or default under any terms or provisions of
any Permitted Subordinated Debt or of any Subordination Agreement or the
occurrence of any event requiring the prepayment of any Permitted Subordinated
Debt;

(p)  any Governmental Approval shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (ii) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of such
Governmental Approval or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or non-renewal adversely
affects the legal qualifications of Borrower, any Guarantor or any Subsidiary to
hold such Governmental Approval in any applicable jurisdiction and such
revocation, rescission, suspension, modification or non-renewal could reasonably
be expected to affect the status of or legal qualifications of Borrower or any
of its Subsidiaries to hold any Governmental Approval in any other jurisdiction;
or

(q)  the occurrence of an event of default under the Term Loan Credit Agreement.

Section 10.2. Remedies.  If any of the Events of Default specified in Section
10.1 shall occur, then (a) Agent, upon the written instruction of the Majority
Lenders, shall be entitled (i) by notice to Borrower, to declare Borrower’s
ability to request that Lender purchase Approved Receivables to be terminated,
whereupon the same shall forthwith terminate, and (ii) to declare all amounts
payable under this Agreement and the other Transaction Documents, to be
forthwith due and payable, whereupon the notes, all such interest and all such
other amounts, shall become and be forthwith due and payable without
presentment, demand, protest, or further notice of any kind (including, without
limitation, notice





--------------------------------------------------------------------------------

of default, notice of intent to accelerate and notice of acceleration), all of
which are hereby expressly waived by Borrower, and (b) Agent, upon the written
instruction of the Majority Lenders, may avail itself of any and all powers,
rights and remedies available at law or provided in this Agreement, the other
Transaction Documents or any other document executed pursuant hereto or in
connection herewith; provided, however, that with respect to any Event of
Default described in Section 10.1(g)  or 10.1(h), the entire unpaid principal
amount of the Term Loan Note, all interest accrued and unpaid thereon and all
such other amounts payable under the Term Loan Note, this Agreement and the
other Loan Documents, shall automatically become immediately due and payable,
without presentment, demand, protest, or any notice of any kind (including,
without limitation, notice of default, notice of intent to accelerate and notice
of acceleration), all of which are hereby expressly waived by Borrower.  

Section 10.3. Certain Other Remedial Matters.  Upon the occurrence of any Event
of Default, Agent, upon the written instruction of the Majority Lenders, shall
also have the right immediately and without notice, to take possession of and
exercise possessory rights with regard to any property securing payment of the
Obligations.  All powers, rights and remedies of Agent, for the benefit of the
Lenders, set forth in this Article X shall be cumulative and not exclusive of
any other power, right or remedy available to Agent or any Lender under any
Governmental Requirement or under this Agreement, the other Transaction
Documents or any other document executed pursuant hereto or in connection
herewith to enforce the performance or observance of the covenants and
agreements contained in this Agreement and the other Transaction Documents, and
no delay or omission of Agent or any Lender to exercise any power, right or
remedy shall impair any such power, right or remedy, or shall be construed to be
a waiver of the right to exercise any such power, right or remedy.  Every power,
right or remedy of Agent or each Lender set forth in this Agreement, the other
Transaction Documents or any other document executed pursuant hereto or in
connection herewith, or afforded by Governmental Requirement may be exercised
from time to time, and as often as may be deemed expedient by Agent or any such
Lender.

Section 10.4. Disposition of Collateral.  Upon the occurrence of any Event of
Default, Agent, upon the written instruction of the Majority Lenders, Lender may
exercise all rights and remedies against the Collateral available under the
Code.  Borrower hereby waives notice of the time and place of any public sale or
the time after which any private sale or other disposition of all or any part of
the Collateral may be made.  To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to Borrower,
addressed as set forth in Section 11.4, at least ten (10) days prior to (i) the
date of any such public sale or (ii) the time after which any such private sale
or other disposition may be made.  The proceeds of the Collateral shall be
applied by Agent, for the benefit of the Lenders, to payment of the Obligations
in such order as the Lenders shall determine, each in its sole discretion.

ARTICLE XI

MISCELLANEOUS

Section 11.1. Waivers, Etc.  No failure or delay on the part of Agent or any
Lender in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial





--------------------------------------------------------------------------------

exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  No course of dealing
between Borrower, Agent and any Lender shall operate as a waiver of any right of
Agent or any Lender.  No modification or waiver of any provision of this
Agreement or any other Transaction Document nor consent to any departure by
Borrower therefrom shall in any event be effective unless the same shall be in
writing, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice to or demand on
Borrower in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances.

Section 11.2. Reimbursement of Expenses.  Whether or not the transactions
contemplated by this Agreement shall be consummated, Borrower agrees to
reimburse, within ten (10) days after written demand therefor, (a) Agent and
each Lender for its out-of-pocket expenses, including the fees and expenses of
counsel to Agent or any Lender, in connection with such transactions, or any of
them, or otherwise in connection with this Agreement or any other Transaction
Document, including, without limitation, the negotiation, preparation,
execution, administration, modification and enforcement of this Agreement or any
other Transaction Document and all fees, including the fees and expenses of
counsel to Agent or any Lender, costs and expenses of Agent or any Lender in
connection with audits, due diligence, transportation, computer, duplication,
consultants, search reports, all filing and recording fees, appraisals,
insurance, environmental inspection fees, survey fees and escrow fees, and (b)
Agent or any Lender for its out-of-pocket expenses, including the reasonable
fees and expenses of its counsel, in connection with the enforcement of this
Agreement or any other Transaction Document.  

Section 11.3. Venue.  BORROWER, AGENT AND EACH LENDER AGREE THAT PULASKI COUNTY,
ARKANSAS IS PROPER VENUE FOR ANY ACTION OR PROCEEDING BROUGHT BY BORROWER OR
LENDER, WHETHER IN CONTRACT, TORT OR OTHERWISE.  ANY ACTION OR PROCEEDING
AGAINST BORROWER MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT IN SUCH COUNTY TO
THE EXTENT NOT PROHIBITED BY APPLICABLE LAW.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY (A) SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURTS, AND (B) WAIVES ANY OBJECTION BORROWER MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT OR THAT ANY SUCH COURT IS AN INCONVENIENT FORUM.  BORROWER AGREES
THAT SERVICE OF PROCESS UPON BORROWER MAY BE MADE BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, AT BORROWER’S ADDRESSES SPECIFIED IN SECTION
11.4.  LENDER MAY SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW AND MAY
BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR WITH RESPECT TO ANY OF
BORROWER’S PROPERTIES IN COURTS IN OTHER PROPER JURISDICTIONS OR VENUES.

Section 11.4. Notices.  All notices and other communications provided for herein
shall be in writing (including telex, facsimile, or cable communication) and
shall be mailed, couriered, telecopied, telexed, cabled or delivered addressed
as follows:



--------------------------------------------------------------------------------



If to Borrower Agent, to it at:




HII Technologies, Inc.

710 N. Post Oak Road, Suite 400

Houston, Texas 77024

Attention:  Matthew C. Flemming

Telephone: 713-821-3157

Fax: 832-553-1924

Email:  matt@hiitinc.com




With a copy to:




Indeglia & Carney, LLP

11900 Olympic Blvd., Suite 700

Los Angeles, CA 90064

Attention: Greg Carney

Telephone:  310-982-2720

Fax:  310-982.2719

Email:  greg@indegliacarney.com




If to Agent, to it at:




Heartland Bank

One Information Way, Suite 300

Little Rock, Arkansas 72202

Attention:  

Telephone:  

 

Fax:  501-614-7832




or as to Borrower or Agent, to such other address as shall be designated by such
party in a written notice to the other parties.  All such notices and
communications shall, when mailed, delivered by courier, telecopied, telexed,
transmitted, or cabled, become effective when delivered for overnight (next day
delivery) or transmitted, or if mailed, three (3) Business Days have elapsed
after being deposited in the mail (with first class postage prepaid and
addressed as aforesaid), or when confirmed by telex answerback, transmitted to
the correct telecopier, or delivered to the courier or the cable company, except
that notices and communications from Borrower to Agent shall not be effective
until actually received by Agent.

Section 11.5. GOVERNING LAW.  EACH TRANSACTION DOCUMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE UNITED
STATES OF AMERICA.

Section 11.6. Survival of Representations, Warranties and Covenants.  All
representations, warranties and covenants contained herein or in the other
Transaction Documents or made in writing by Borrower or any Subsidiary in
connection herewith or therewith shall survive the execution and delivery of
this Agreement, and will bind and inure to the benefit of the respective
successors and assigns of the parties hereto, whether so expressed or not,
provided that Borrower’s





--------------------------------------------------------------------------------

ability to request that Lender purchase Approved Receivables hereunder shall not
inure to the benefit of any successor or assign of Borrower.  No investigation
at any time made by or on behalf of Agent or any Lender shall diminish Agent’s
or such Lender’s right to rely thereon.

Section 11.7. Counterparts; Execution by Facsimile Transmission.  This Agreement
may be executed in several counterparts, and by the parties hereto on separate
counterparts, and each counterpart, when so executed and delivered, shall
constitute an original instrument, and all such separate counterparts shall
constitute but one and the same instrument.  The method of execution of each
Transaction Document may be by means of facsimile transmission, and delivery of
such a facsimile transmission shall be deemed an original for purposes hereof,
provided that each party so delivering a facsimile transmission shall promptly
thereafter deliver the original version thereof.

Section 11.8. Separability.  Should any clause, sentence, paragraph or section
of this Agreement be judicially declared to be invalid, unenforceable or void,
such decision shall not have the effect of invalidating or voiding the remainder
of this Agreement, and the parties hereto agree that the part or parts of this
Agreement so held to be invalid, unenforceable or void will be deemed to have
been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein. Each
covenant contained in this Agreement shall be construed (absent an express
contrary provision herein) as being independent of each other covenant contained
herein, and compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with one or more other
covenants.

Section 11.9. Descriptive Headings.  The section headings in this Agreement have
been inserted for convenience only and shall be given no substantive meaning or
significance whatsoever in construing the terms and provisions of this
Agreement.

Section 11.10.  Setoff.  Borrower, for itself and its Subsidiaries, and each
Guarantor hereby gives and confirms to Agent and each Lender a right of setoff
of all moneys, securities and other property of Borrower, any Guarantor, or any
Subsidiary and the proceeds thereof, now or hereafter delivered to remain with
or in transit in any manner to Agent or any Lender, its correspondents or its
agents from or for Borrower, any Guarantor, or any Subsidiary, whether for
safekeeping, custody, pledge, transmission, collection or otherwise or coming
into possession of Agent or any Lender in any way, and also, any balance of any
deposit accounts and credits of Borrower, any Guarantor, or any Subsidiary with,
and any and all claims of security for the payment of the Note and of all other
liabilities and obligations now or hereafter owed by Borrower, any Guarantor, or
any Subsidiary to Agent or any Lender, contracted with or acquired by Agent or
any Lender, whether such liabilities and obligations be joint, several,
absolute, contingent, secured, unsecured, matured or unmatured, and Borrower,
for itself and its Subsidiaries, and each Guarantor, hereby authorizes Agent and
each Lender at any time or times, while there is then continuing an Event of
Default without prior notice, to apply such money, securities, other property,
proceeds, balances, credits of claims, or any part of the foregoing, to any or
all of the Obligations now or hereafter existing, whether such Obligations be
contingent, unmatured or otherwise, and whether any collateral security therefor
is deemed adequate or not.  The rights described herein shall be in addition to
any collateral security described in any separate agreement executed by
Borrower.  

 



--------------------------------------------------------------------------------

Section 11.11.  Successors and Assigns; Participations.

(a)  All covenants, promises and agreements by or on behalf of Borrower, any
Guarantor or any Subsidiary, Agent or any Lender contained in this Agreement and
the other Transaction Documents shall bind and inure to the benefit of their
respective successors and permitted assigns.  None of Borrower, any Guarantor or
any Subsidiary may assign or transfer any of its rights or obligations under the
Transaction Documents without the prior written consent of the Majority Lenders.

(b)  Any Lender may sell participations to one or more banks or other financial
institutions in all or a portion of its rights and obligations under this
Agreement and the other Transaction Documents.  Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to its pro rata share
of the Loan.  Notwithstanding the foregoing, no such assignment shall be made
(i) to Borrower, any Guarantor or any other Person liable for any part of the
Obligations or any of Affiliate or Subsidiary of the foregoing, or (ii) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii).

(c)  Notwithstanding any other provision herein, Agent or any Lender may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 11.11, disclose to the assignee or
participant or proposed assignee or participant, any information relating to
Borrower or any Subsidiary furnished to Agent or any Lender by or on behalf of
Borrower or any Subsidiary.

Section 11.12. Interest.  All agreements between Borrower and Agent or any
Lender, whether now existing or hereafter arising and whether written or oral,
are hereby expressly limited so that in no contingency or event whatsoever,
whether by reason of demand being made hereunder or otherwise, shall the amount
contracted for, charged, reserved or received by Agent or any Lender for the
use, forbearance, or detention of the money to be loaned under this Agreement or
otherwise or for the payment or performance of any covenant or obligation
contained herein or in any other Transaction Document exceed the Highest Lawful
Rate.  If, as a result of any circumstances whatsoever, fulfillment by Borrower
of any provision hereof or of any of such documents, at the time performance of
such provision shall be due, shall involve transcending the limit of validity
prescribed by applicable usury law or result in Agent or any Lender having or
being deemed to have contracted for, charged, reserved or received interest (or
amounts deemed to be interest) in excess of the maximum lawful rate or amount of
interest allowed by applicable law to be so contracted for, charged, reserved or
received by Agent or any Lender, then, ipso facto, the obligation to be
fulfilled by Borrower shall be reduced to the limit of such validity, and if,
from any such circumstance, Agent or any Lender shall ever receive interest or
anything which might be deemed interest under applicable law which would exceed
the Highest Lawful Rate, such amount which would be excessive interest shall be
refunded to Borrower, or, to the extent (i) permitted by applicable law and
(ii) such excessive interest does not exceed the unpaid principal balance of the
amounts owing on other Obligations of Borrower to Agent or the Lenders under any
Transaction Document, applied to the reduction of the principal amount owing on
account of the amounts owing on other Obligations of Borrower to Agent or the
Lenders under any Transaction





--------------------------------------------------------------------------------

Document and not to the payment of interest.  All sums paid or agreed to be paid
to Agent or any Lender for the use, forbearance, or detention of the
indebtedness of Borrower to the Lenders shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full term of such indebtedness until payment in full of the principal thereof
(including the period of any renewal or extension thereof) so that the interest
on account of such indebtedness shall not exceed the Highest Lawful Rate.  The
terms and provisions of this Section 11.12 shall control and supersede every
other provision hereof and of all other agreements between Borrower and Agent or
any Lender.  

 

--------------------------------------------------------------------------------



Section 11.13. Indemnification.  Borrower agrees:

(a)  TO INDEMNIFY LENDER AND ITS AFFILIATES AND EACH OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS, REPRESENTATIVES, AGENTS, ATTORNEYS, ACCOUNTANTS AND
EXPERTS (“INDEMNIFIED PARTIES”) FROM, HOLD EACH OF THEM HARMLESS AGAINST AND
PROMPTLY UPON DEMAND PAY OR REIMBURSE EACH OF THEM FOR, THE INDEMNITY MATTERS
WHICH ARE ACTUALLY INCURRED BY OR ASSERTED AGAINST OR INVOLVE ANY OF THEM
(WHETHER OR NOT ANY OF THEM IS DESIGNATED A PARTY THERETO) AS A RESULT OF,
ARISING OUT OF OR IN ANY WAY RELATED TO (I) ANY ACTUAL OR PROPOSED USE BY
BORROWER OF THE PROCEEDS OF THE LOAN, (II) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS, (III) THE OPERATION OF THE BUSINESS OF
BORROWER, ANY GUARANTOR OR THE SUBSIDIARIES, (IV) THE FAILURE OF BORROWER OR ANY
OF THE SUBSIDIARIES TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT OR WITH ANY
GOVERNMENTAL REQUIREMENT, (V) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH
OF ANY WARRANTY OF BORROWER, ANY GUARANTOR OR ANY OF THE SUBSIDIARIES SET FORTH
IN ANY OF THE LOAN DOCUMENTS, (VI) ANY ASSERTION THAT LENDERS WERE NOT ENTITLED
TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE LOAN DOCUMENTS OR (VII) ANY
OTHER ASPECT OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ALL OTHER EXPENSES INCURRED IN
CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING TO DEFEND ANY SUCH ACTION,
SUIT, PROCEEDING (INCLUDING ANY INVESTIGATIONS, LITIGATIONS OR INQUIRIES) OR
CLAIM AND INCLUDING ALL INDEMNITY MATTERS ARISING BY REASON OF THE NEGLIGENCE OF
ANY INDEMNIFIED PARTY (EXCEPT AS TO THE EXTENT ANY SUCH INDEMNITY MATTERS HAVE
BEEN CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED
PARTY, IT BEING THE INTENT OF THE PARTIES THAT EACH INDEMNIFIED PARTY SHALL BE
INDEMNIFIED FROM INDEMNITY MATTERS CAUSED BY THE NEGLIGENCE, WHETHER SOLE,
JOINT, CONCURRENT, CONTRIBUTORY, ACTIVE OR PASSIVE, OF SUCH INDEMNIFIED PARTY);
AND

(b)  TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO TIME THE INDEMNIFIED PARTY FROM
AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST RECOVERY ACTIONS, ADMINISTRATIVE
ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES TO WHICH ANY SUCH PERSON MAY
BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW APPLICABLE TO BORROWER, THE
GUARANTORS, THE SUBSIDIARIES, OR ANY OF THEIR PROPERTIES, INCLUDING, WITHOUT
LIMITATION, THE TREATMENT OR DISPOSAL OF HAZARDOUS SUBSTANCES ON ANY OF THEIR
PROPERTIES,

--------------------------------------------------------------------------------



(II) AS A RESULT OF THE BREACH OR NON-COMPLIANCE BY BORROWER, ANY GUARANTOR OR
ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO BORROWER OR ANY
SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY BORROWER, ANY GUARANTOR OR ANY
SUBSIDIARY OF ANY OF ITS PROPERTIES OR PAST ACTIVITY ON ANY OF ITS PROPERTIES
WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (IV) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT OR DISPOSAL OF
HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY
BORROWER, ANY GUARANTOR OR ANY SUBSIDIARY OR (V) ANY OTHER ENVIRONMENTAL, HEALTH
OR SAFETY CONDITION IN CONNECTION WITH THE BUSINESS OF BORROWER, ANY GUARANTOR
OR ANY SUBSIDIARY.  

(c)  Borrower’s obligations under this Section 11.13 shall survive the
termination of this Agreement and the payment in full of all amounts payable
hereunder.

Section 11.14.  Payments Set Aside.  To the extent any payments on the
Obligations or proceeds of any Collateral or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other Person under any Debtor Relief Law, then to the extent of
such recovery, the Obligations or part thereof originally intended to be
satisfied, and all rights and remedies therefor, shall be revived and shall
continue in full force and effect, and Agent’s and Lenders’ rights, powers and
remedies under this Agreement and each other Transaction Document shall continue
in full force and effect, as if such payment had not been made or such
enforcement or setoff had not occurred.  In such event, each Transaction
Document shall be automatically reinstated and Borrower and each Subsidiary
shall take such action as may be reasonably requested by Agent or any Lender to
effect such reinstatement.

Section 11.15.  Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Transaction Document, nor consent to any departure
by Borrower or any Subsidiary herefrom or therefrom, shall in any event be
effective unless the same shall be in writing and signed by Borrower and/or the
applicable Subsidiary, as to amendments, and by Agent, upon the approval of the
Majority Lenders, in all cases, and then, in any case, such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

Section 11.16.  Relationship of the Parties.  This Agreement provides for the
making of a loan by Lenders, each in its capacity as a lender, to Borrower, in
its capacity as a borrower, and for the payment of interest and repayment of
principal by Borrower to Lenders.  The relationship between Lenders and Borrower
is limited to that of creditor/secured party, on the one hand, and debtor, on
the other hand.  The provisions herein for compliance with financial, and other
covenants, delivery of financial, environmental and other reports, and
financial, environmental and other inspections, investigations, audits,
examinations or tests are intended solely for the benefit of each Lender to
protect its interests as a lender in assuring payments of interest and repayment
of principal and nothing contained in this Agreement or any other Transaction
Document shall be construed as permitting or obligating Agent or any Lender to
act as financial or business advisors or consultants to Borrower, any Guarantor,
or any Subsidiary, as permitting or obligating Agent or any Lender to control
Borrower or any Subsidiary or to conduct or operate Borrower’s, any Guarantor’s
or any Subsidiary’s operations, as creating any fiduciary obligation on the part
of Agent or any Lender to Borrower, any Guarantor, or any Subsidiary, or as
creating any joint venture, agency, or other relationship between the parties
other than as explicitly and specifically stated in this Agreement.  Borrower
acknowledges that it has had the opportunity to obtain the advice of experienced
counsel of its own choosing in connection with the negotiation and execution of
this Agreement and the other Transaction Documents and to obtain the advice of
such counsel with respect to all matters contained herein.  Borrower further
acknowledges that it is experienced with respect to financial and credit matters
and has made its own independent decision to apply to Lenders for the financial
accommodations provided hereby and to execute and deliver this Agreement and the
other Transaction Documents.

 



--------------------------------------------------------------------------------

Section 11.17.  Certain Matters of Construction.  The masculine and neuter
genders used in this Agreement each includes the masculine, feminine and neuter
genders, and whenever the singular number is used, the same shall include the
plural where appropriate, and vice versa.  Wherever the term “including” or a
similar term is used in this Agreement, it shall be read as if it were written
“including by way of example only and without in any way limiting the generality
of the clause or concept referred to.”  References to Borrower or Guarantor
shall mean, each person comprising same, jointly and severally.  

Section 11.18. JURY TRIAL WAIVER.  EACH OF BORROWER AND LENDER, FOR ITSELF AND
ANY OF ITS AFFILIATES, HEREBY WAIVES ANY RIGHT TO A JURY TRIAL WITH RESPECT TO
ANY MATTER ARISING OR RELATING TO THIS AGREEMENT, THE NOTE OR THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 11.19.  FINAL AGREEMENT.  THIS WRITTEN AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

ARTICLE XII

AGENT

Section 12.1. Appointment of the Agent.  Each Lender and the holder of each Note
(if issued) irrevocably appoints and authorizes the Agent to act on behalf of
such Lender or holder under this Agreement and the other Transaction Documents
and to exercise such powers hereunder and thereunder as are specifically
delegated to the Agent by the terms hereof and thereof, together with such
powers as may be reasonably incidental thereto, including without limitation the
power to execute or authorize the execution of financing or similar statements
or notices, and other documents. In performing its functions and duties under
this Agreement, the Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Borrower, any Guarantor or any
Subsidiary.

Section 12.2. Deposit Account with the Agent or any Lender.  Borrower authorizes
the Agent, in the Agent’s sole discretion, upon notice to the Borrower to charge
the Cash Collateral Account, the Collections Account, or any general deposit
account maintained with the Agent for the amount of any principal, interest, or
other amounts or costs due under this Agreement when the same become due and
payable under the terms of this Agreement or the Notes.

 



--------------------------------------------------------------------------------

Section 12.3. Scope of the Agent’s Duties.  The Agent shall have no duties or
responsibilities except those expressly set forth herein, and shall not, by
reason of this Agreement or otherwise, have a fiduciary relationship with any
Lender (and no implied covenants or other obligations shall be read into this
Agreement against the Agent). None of the Agent, its Affiliates nor any of their
respective directors, officers, employees or agents shall be liable to any
Lender for any action taken or omitted to be taken by it or them under this
Agreement or any document executed pursuant hereto, or in connection herewith or
therewith with the consent or at the request of the Majority Lenders (or all of
the Lenders for those acts requiring consent of all of the Lenders) (except for
its or their own willful misconduct or gross negligence), nor be responsible for
or have any duties to ascertain, inquire into or verify (a) any recitals or
warranties made by Borrower, any Guarantor or any Subsidiary, or any officer
thereof contained herein or therein, (b) the effectiveness, enforceability,
validity or due execution of this Agreement or any document executed pursuant
hereto or any security thereunder, (c) the performance by the Borrower, any
Guarantor or any Subsidiary of their respective obligations hereunder or
thereunder, or (d) the satisfaction of any condition hereunder or thereunder.
The Agent and its Affiliates shall be entitled to rely upon any certificate,
notice, document or other communication (including any cable, telegraph, telex,
facsimile transmission or oral communication) believed by it to be genuine and
correct and to have been sent or given by or on behalf of a proper person. The
Agent may treat the payee of any Note as the holder thereof. The Agent may
employ agents and may consult with legal counsel, independent public accountants
and other experts selected by it and shall not be liable to the Lenders (except
as to money or property received by them or their authorized agents), for the
negligence or misconduct of any such agent selected by it with reasonable care
or for any action taken or omitted to be taken by it in good faith in accordance
with the advice of such counsel, accountants or experts.

Section 12.4. Successor Agent.  The Agent may resign as such at any time upon at
least thirty (30) days prior notice to the Borrowers and each of the Lenders. If
the Agent at any time shall resign or if the office of the Agent shall become
vacant for any other reason, Majority Lenders shall, by written instrument,
appoint successor agent(s) (“Successor Agent”) satisfactory to such Majority
Lenders and, so long as no Default or Event of Default has occurred and is
continuing, to the Borrower (which approval shall not be unreasonably withheld
or delayed).  Such Successor Agent shall thereupon become the Agent hereunder,
as applicable, and the Agent shall deliver or cause to be delivered to any
successor agent such documents of transfer and assignment as such Successor
Agent may reasonably request. If a Successor Agent is not so appointed or does
not accept such appointment before the resigning Agent’s resignation becomes
effective, the resigning Agent may appoint a temporary successor to act until
such appointment by the Majority Lenders and, if applicable, the Borrowers, is
made and accepted, or if no such temporary successor is appointed as provided
above by the resigning Agent, the Majority Lenders shall thereafter perform all
of the duties of the resigning Agent hereunder until such appointment by the
Majority Lenders and, if applicable, the Borrower, is made and accepted. Such
Successor Agent shall succeed to all of the rights and obligations of the
resigning Agent as if originally named. The resigning Agent shall duly assign,
transfer and deliver to such Successor Agent all moneys at the time held by the
resigning Agent hereunder after deducting therefrom its expenses for which it is
entitled to be reimbursed hereunder. Upon such succession of any such Successor
Agent, the resigning Agent shall be discharged from its duties and obligations,
in its capacity as the Agent hereunder, except for its gross negligence or
willful misconduct arising prior to its resignation hereunder, and the
provisions of this Article XII shall continue in effect for the benefit of the
resigning Agent in respect of any actions taken or omitted to be taken by it
while it was acting as the Agent.  

 



--------------------------------------------------------------------------------

Section 12.5. Credit Decisions.  Each Lender acknowledges that it has,
independently of the Agent and each other Lender and based on the financial
statements of the Borrowers and such other documents, information and
investigations as it has deemed appropriate, made its own credit decision to
extend credit hereunder from time to time. Each Lender also acknowledges that it
will, independently of the Agent and each other Lender and based on such other
documents, information and investigations as it shall deem appropriate at any
time, continue to make its own credit decisions as to exercising or not
exercising from time to time any rights and privileges available to it under
this Agreement, any Transaction Document or any other document executed pursuant
hereto.

Section 12.6. Authority of the Agent to Enforce This Agreement.  Each Lender,
subject to the terms and conditions of this Agreement, grants the Agent full
power and authority as attorney-in-fact to institute and maintain actions, suits
or proceedings for the collection and enforcement of any Obligations outstanding
under this Agreement or any other Transaction Document and to file such proofs
of debt or other documents as may be necessary to have the claims of the Lenders
allowed in any proceeding relative to Borrower, any Guarantor or any Subsidiary,
or their respective creditors or affecting their respective properties, and to
take such other actions which the Agent considers to be necessary or desirable
for the protection, collection and enforcement of the Notes, this Agreement or
the other Transaction Documents.

Section 12.7. Indemnification of the Agent.  The Lenders agree (which agreement
shall survive the expiration or termination of this Agreement) to indemnify the
Agent and its Affiliates (to the extent not reimbursed by the Borrower, but
without limiting any obligation of the Borrower to make such reimbursement),
ratably according to their respective interst, from and against any and all
claims, damages, losses, liabilities, costs or expenses of any kind or nature
whatsoever (including, without limitation, reasonable fees and expenses of house
and outside counsel) which may be imposed on, incurred by, or asserted against
the Agent and its Affiliates in any way relating to or arising out of this
Agreement, any of the other Transaction Documents or the transactions
contemplated hereby or any action taken or omitted by the Agent and its
Affiliates under this Agreement or any of the Transaction Documents; provided,
however, that no Lender shall be liable for any portion of such claims, damages,
losses, liabilities, costs or expenses resulting from the Agent’s or its
Affiliate’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Agent and its Affiliates promptly
upon demand for its ratable share of any reasonable out-of-pocket expenses
(including, without limitation, reasonable fees and expenses of house and
outside counsel) incurred by the Agent and its Affiliates in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise)





--------------------------------------------------------------------------------

of, or legal advice in respect of rights or responsibilities under, this
Agreement or any of the other Transaction Documents, to the extent that the
Agent and its Affiliates are not reimbursed for such expenses by the Borrower,
but without limiting the obligation of the Borrower to make such reimbursement.
Each Lender agrees to reimburse the Agent and its Affiliates promptly upon
demand for its ratable share of any amounts owing to the Agent and its
Affiliates by the Lenders pursuant to this Section, provided that, if the Agent
or its Affiliates are subsequently reimbursed by the Borrower for such amounts,
they shall refund to the Lenders on a pro rata basis the amount of any excess
reimbursement. If the indemnity furnished to the Agent and its Affiliates under
this Section shall become impaired as determined in the Agent’s reasonable
judgment or the Agent shall elect in its sole discretion to have such indemnity
confirmed by the Lenders (as to specific matters or otherwise), the Agent shall
give notice thereof to each Lender and, until such additional indemnity is
provided or such existing indemnity is confirmed, the Agent may cease, or not
commence, to take any action. Any amounts paid by the Lenders hereunder to the
Agent or its Affiliates shall be deemed to constitute part of the Indebtedness
hereunder.

Section 12.8. Knowledge of Default.  It is expressly understood and agreed that
the Agent shall be entitled to assume that no Default or Event of Default has
occurred and is continuing, unless the officers of the Agent immediately
responsible for matters concerning this Agreement shall have received a written
notice from a Lender or Borrower specifying such Default or Event of Default and
stating that such notice is a “notice of default”. Upon receiving such a notice,
the Agent shall promptly notify each Lender of such Default or Event of Default
and provide each Lender with a copy of such notice and shall endeavor to provide
such notice to the Lenders within three (3) Business Days (but without any
liability whatsoever in the event of its failure to do so). The Agent shall also
furnish the Lenders, promptly upon receipt, with copies of all other notices or
other information required to be provided by the Borrowers hereunder.

Section 12.9. The Agent’s Authorization; Action by Lenders.  Except as otherwise
expressly provided herein, whenever the Agent is authorized and empowered
hereunder on behalf of the Lenders to give any approval or consent, or to make
any request, or to take any other action on behalf of the Lenders (including
without limitation the exercise of any right or remedy hereunder or under the
other Transaction Documents), the Agent shall be required to give such approval
or consent, or to make such request or to take such other action only when so
requested in writing by the Majority Lenders or the Lenders, as applicable
hereunder. Action that may be taken by the Majority Lenders, any other specified
percentage of the Lenders or all of the Lenders, as the case may be (as provided
for hereunder) may be taken (a) pursuant to a vote of the requisite percentages
of the Lenders as required hereunder at a meeting (which may be held by
telephone conference call), provided that the Agent exercises good faith,
diligent efforts to give all of the Lenders reasonable advance notice of the
meeting, or (b) pursuant to the written consent of the requisite percentages of
the Lenders as required hereunder, provided that all of the Lenders are given
reasonable advance notice of the requests for such consent.

Section 12.10. Enforcement Actions by the Agent.  Except as otherwise expressly
provided under this Agreement or in any of the other Transaction Documents and
subject to the terms hereof, the Agent will take such action, assert such rights
and pursue such remedies under this Agreement and the other Transaction
Documents as the Majority Lenders or all of the Lenders, as the





--------------------------------------------------------------------------------

case may be (as provided for hereunder), shall direct; provided, however, that
the Agent shall not be required to act or omit to act if, in the reasonable
judgment of the Agent, such action or omission may expose the Agent to personal
liability for which the Agent has not been satisfactorily indemnified hereunder
or is contrary to this Agreement, any of the Transaction Documents or applicable
law. Except as expressly provided above or elsewhere in this Agreement or the
other Transaction Documents, no Lender (other than the Agent, acting in its
capacity as agent) shall be entitled to take any enforcement action of any kind
under this Agreement or any of the other Transaction Documents.

                Section 12.11. Collateral Matters.

(a)  The Agent is authorized on behalf of all the Lenders, without the necessity
of any notice to or further consent from the Lenders, from time to time to take
any action with respect to any Collateral or the Security Documents which may be
necessary to perfect and maintain a perfected security interest in and Liens
upon the Collateral granted pursuant to the Transaction Documents.

(b)  The Lenders irrevocably authorize the Agent, in its reasonable discretion,
(i) to release or terminate any Lien granted to or held by the Agent upon any
Collateral (A) upon payment in full of all Obligations payable under this
Agreement and under any other Transaction Document; (B) constituting property
sold or to be sold or disposed of as part of or in connection with any
disposition (whether by sale, by merger or by any other form of transaction and
including the property of any Subsidiary that is disposed of as permitted
hereby) permitted in accordance with the terms of this Agreement; (C)
constituting property in which Borrower, any Guarantor or any Subsidiary, as
applicable, owned no interest at the time the Lien was granted or at any time
thereafter; or (D) if approved, authorized or ratified in writing by the
Majority Lenders, or all the Lenders, as the case may be, as provided in Section
11.15; and (ii) if all of the equity interests held by Borrower, any Guarantor
or any Subsidiary in any Person are sold or otherwise transferred to any
transferee other than Borrower, any Guarantor or any Subsidiary as part of or in
connection with any disposition (whether by sale, by merger or by any other form
of transaction) permitted in accordance with the terms of this Agreement, to
release such Person from all of its obligations under the Transaction Documents
(including, without limitation, under any Guaranty). Upon request by the Agent
at any time, the Lenders will confirm in writing the Agent’s authority to
release particular types or items of Collateral pursuant to this Section
12.11(b).

Section 12.12.The Agents in their Individual Capacities.  Heartland Bank and its
Affiliates, successors and assigns shall each have the same rights and powers
hereunder as any other Lender and may exercise or refrain from exercising the
same as though such Lender were not the Agent. Heartland Bank and its Affiliates
may (without having to account therefor to any Lender) accept deposits from,
lend money to, and generally engage in any kind of banking, trust, financial
advisory or other business with Borrower, any Guarantor or any Subsidiary as if
such Lender were not acting as the Agent hereunder, and may accept fees and
other consideration therefor without having to account for the same to the
Lenders.  

Section 12.13.The Agent’s Fees.  Until the Obligations have been repaid and
discharged in full and no commitment to extend any credit hereunder is
outstanding, the Borrowers shall pay to the Agent, as applicable, any agency or
other fee(s) set forth (or to be set forth from time to time) in a fee letter on
the terms set forth therein. The agency fees referred to in this Section 12.13
shall not be refundable under any circumstances.

 



--------------------------------------------------------------------------------

Section 12.14.Subordination Agreements.  Each Lender hereby irrevocably
appoints, designates and authorizes Agent to enter into any Subordination
Agreement pertaining to any Permitted Subordinated Debt, on its behalf and to
take such action on its behalf under the provisions of any such agreement
(subject to the last sentence of this Section 12.15).  Each Lender further
agrees to be bound by the terms and conditions of each Subordination Agreement
pertaining to any Debt which is, or which will be, subordinated to the
Obligations.  

Section 12.15.No Reliance on the Agent’s Customer Identification Program.

(a)  Each Lender acknowledges and agrees that neither such Lender, nor any of
its Affiliates, participants or assignees, may rely on the Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to The
United and Strengthening America by providing appropriate Tools Required to
Intercept and Obstruct Terrorism (“USA Patriot Act”) Act of 2001, Public Law
10756, October 26, 2001 or  Executive Order 13224 of September 23, 2001 issued
by the President of the United States (66 Fed. Reg. 49049 (2001)) or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with Borrower, any Guarantor or any Subsidiary, any
of their respective Affiliates or agents, the Transaction Documents or the
transactions hereunder: (i) any identify verification procedures, (ii) any
record keeping, (iii) any comparisons with government lists, (iv) any customer
notices or (v) any other procedures required under the CIP Regulations or such
other laws.

(b)  Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States or a state thereof (and is not excepted from
the certification requirement contained in Section 313 of the USA Patriot Act
and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.

Section 12.16. Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the priority of the Liens granted to the Agent in the Collateral
pursuant to this Agreement and the other Transaction Documents and the exercise,
after the occurrence and during the continuance of an Event of Default, of any
right or remedy by the Agent or any Lender with respect to certain of the
Collateral hereunder or under any of the Transaction Documents are subject to
the provisions of the Intercreditor Agreement.

--------------------------------------------------------------------------------



ARTICLE XIII

BORROWER AGENT

Section 13.1. Designation of Agent.  Each Borrower hereby designates Borrower
Agent as the agent of that Borrower to discharge the duties and responsibilities
of Borrower Agent as provided herein.

Section 13.2. Operation of Borrowers.  Except as otherwise provided in this
Section 13.2, loans and advances hereunder shall be requested solely by Borrower
Agent, as agent for each Borrower.  Each Borrower shall be directly indebted to
the Lenders for the Obligations as if any amount advanced hereunder had been
advanced directly by Agent to such Borrower.  Bank shall have no responsibility
to inquire to the distribution of the proceeds hereunder to Borrower.  All
agreements, covenants, conditions and provisions of this Agreement shall be the
joint and several obligation of each Borrower.

Section 13.3. Continuation of Authority of Agent.  The authority of Borrower
Agent to act on behalf of, and to bind, each Borrower shall continue unless and
until Agent actually receives written notice of the termination of such
authority.

Section 13.4. Subrogation and Similar Rights.   Notwithstanding any other
provision of this Agreement or any other document related to this Agreement,
until payment to Agent, for the benefit of the Lenders, in full and performance
of all Obligations, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating the
Borrower to the rights of the Agent or the Lenders under this Agreement) to seek
contribution, indemnification, or any other form of reimbursement from any other
Borrower, or any other entity now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by the Borrower with respect to
the Obligations in connection with this Agreement or otherwise and all rights
that it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by the Borrower with respect to the
Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section 13.5 shall be null and void.  If any payment is made to a
Borrower in contravention of this Section 13.5, such Borrower shall hold such
payment in trust for Agent, for the benefit of the Lenders, and such payment
shall be promptly delivered to Agent, for the benefit of the Lenders, for
application to the Obligations, whether matured or unmatured.

Section 13.5. Waivers of Notice.   Each Borrower waives any defense arising from
any defense of any other Borrower, or by reason of the cessation from any cause
whatsoever of the liability of any other Borrower.  Agent’s or Lender’s failure
at any time to require strict performance by any Borrower of any provision of
this Agreement shall not waive, alter or diminish any right of Agent or Lenders
thereafter to demand strict compliance and performance therewith.  Nothing
contained herein shall prevent Agent or Lenders from foreclosing on the lien of
any deed of trust, mortgage or other security instrument, or exercising any
rights available thereunder, and the exercise of any such rights shall not
constitute a legal or equitable discharge of any Borrower.  Each Borrower also
waives any defense arising from any act or omission of Agent or Lenders that
changes the scope of the Borrowers’ risks hereunder.  Each Borrower hereby
waives any right to assert against Agent or any Lender any defense (legal or
equitable), setoff, counterclaim, or claims that such Borrower individually may
now or hereafter have against another Borrower or any other entity liable to
Borrower with respect to the Obligations in any manner or whatsoever until the
Obligations are paid in full to Agent, for the benefit of the Lenders.

 



--------------------------------------------------------------------------------

 



Section 13.6. Subrogation Defenses.  Each Borrower waives the benefits, if any,
of any statutory or common law rule that may permit a borrower to assert any
defenses of a surety or guarantor, or that may give a borrower the right to
require a senior creditor to marshal assets, and Borrower agrees that it shall
not assert any such defenses or rights.

Section 13.7. Right to Settle, Release.   

(a)

The liability of Borrowers hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another entity or secured by other property, or (ii) any
release or unenforceability, whether partial or total, or rights, if any, which
Borrower may now or hereafter have against any other entity, including another
Borrower, or property with respect to any of the Obligations.

(b)

Without notice to any Borrower and without affecting the liability of any
Borrower hereunder, Borrower Agent may (i) compromise, settle, renew, extend the
time for payment, change the manner or terms of payment, discharge the
performance of, decline to enforce, or release all or any of the Obligations
with respect to a Borrower, (ii) grant other indulgences to a Borrower in
respect of the Obligations, (iii) release, surrender or exchange any deposits or
other property securing the Obligations, whether pledged by a Borrower or any
other entity, or (iv) compromise, settle renew, or extend the time for payment,
discharge the performance of, decline to enforce, or release all or any
obligations of any guarantor, endorser or other entity who is now or may
hereafter be liable with respect to any of the Obligations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –

SIGNATURES ON FOLLOWING PAGE]








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto, by their respective officers thereunto
duly authorized, have executed this Agreement effective as the Closing Date.

BORROWER:




HII TECHNOLOGIES, INC.,

a Delaware corporation




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




APACHE ENERGY SERVICES, LLC,

a Nevada limited liability company




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




AQUA HANDLING OF TEXAS, LLC,

a Texas limited liability company




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




HAMILTON INVESTMENT GROUP,

an Oklahoma corporation




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




KMHVC, INC.,

a Texas corporation




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




[SIGNATURE PAGE CONTINUES]








--------------------------------------------------------------------------------










AGENT:




HEARTLAND BANK,

an Arkansas state bank




/s/ Phil Thomas

By:  

       Phil Thomas, Executive Vice President




[END OF SIGNATURE PAGE]


 

 









